 



Exhibit 10.1

 
LOAN AGREEMENT
by and between
ADAIR COUNTY INDUSTRIAL AUTHORITY
the Authority
and
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.,
the Company
Related to:
$13,515,000
Adair County Industrial Authority
Solid Waste Recovery Facilities Revenue Bonds
(Advanced Environmental Recycling Technologies, Inc. Project)
Series 2007
Dated as of December 1, 2007
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
 
       
DEFINITIONS
    1  
 
       
ARTICLE II
 
       
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
       
Section 2.01. Representations, Warranties and Covenants by the Authority
    2  
Section 2.02. Representations, Warranties and Covenants by the Company
    3  
Section 2.03. Environmental Representations and Covenants
    4  
 
       
ARTICLE III
 
       
SECURITY PROVISIONS: TERM OF THE LOAN AGREEMENT
 
       
Section 3.01. Security Provisions
    5  
Section 3.02. Term
    6  
Section 3.03. Patent Security
    6  
Section 3.04. Deposit of Pledged Revenues: Control Agreement
    6  
Section 3.05. Assignment of Weyerhaeuser Agreement
    7  
 
       
ARTICLE IV
 
       
FINANCING THE COST OF THE FACILITIES: ISSUANCE OF THE SERIES 2007 BONDS
 
       
Section 4.01. Agreement to Complete the Facilities
    7  
Section 4.02. Agreement to Issue the Bonds; Application of Bond Proceeds
    7  
Section 4.03. Disbursements From the Project Fund
    8  
Section 4.04. Obligation of the Parties to Cooperate in Furnishing Documents to
Trustee
    8  
Section 4.05. Investment of Moneys
    8  
Section 4.06. Arbitrage and Tax Matters
    8  
Section 4.07. Establishment of Completion Date
    9  
Section 4.08. Completion of the Facilities if Project Fund Insufficient
    9  
Section 4.09. Plans and Specifications
    9  
Section 4.10. Surety Bonds; Company to Pursue Remedies Against Contractors and
Subcontractors and Their Sureties
    10  

 



--------------------------------------------------------------------------------



 



              Page
ARTICLE V
 
       
OBLIGATIONS; PROVISIONS FOR PAYMENT
 
       
Section 5.01. Loan Payments and Other Amounts Payable
    10  
Section 5.02. Payees of Payments
    12  
Section 5.03. Obligations of Company Hereunder Unconditional
    12  
 
       
ARTICLE VI
 
       
MAINTENANCE AND INSURANCE
 
       
Section 6.01. Maintenance and Modifications
    13  
Section 6.02. Insurance
    14  
 
       
ARTICLE VII
 
       
CASUALTY LOSS AND CONDEMNATION
 
       
Section 7.01. Insurance and Condemnation Proceeds
    17  
 
       
ARTICLE VIII
 
       
SPECIAL COVENANTS
 
       
Section 8.01. No Warranty of Condition or Suitability by the Authority
    17  
Section 8.02. Further Assurances
    17  
Section 8.03. Annual Audit
    18  
Section 8.04. Financial Statements; Annual
    18  
Section 8.05. Release and Indemnification Covenants
    18  
Section 8.06. Company Representative
    19  
Section 8.07. Leases and Operating Contracts
    19  
Section 8.08. No Default Certificate
    20  
Section 8.09. [Intentionally Omitted]
    20  
Section 8.10. Limitations on Creation of Liens
    20  
Section 8.11. Limitations on Indebtedness
    21  
Section 8.12. Subordinated Debt
    22  
Section 8.13. Parity Indebtedness
    24  
Section 8.14. Transfer of Assets
    25  
Section 8.15. Consolidation, Merger, Sale or Conveyance
    26  
Section 8.16. Financial Covenants
    26  
Section 8.17. Reporting Extensions
    27  
 
       
ARTICLE IX
 
       
ASSIGNMENT AND PLEDGING OF LOAN AGREEMENT; REDEMPTION OF BONDS
 
       
Section 9.01. Assignment by Company
    27  

ii 



--------------------------------------------------------------------------------



 



              Page
Section 9.02. Assignment and Pledge by the Authority
    27  
Section 9.03. Redemption of Bonds
    28  
 
       
ARTICLE X
 
       
EVENTS OF DEFAULT AND REMEDIES
 
       
Section 10.01. Events of Default Defined
    28  
Section 10.02. Remedies on Default
    30  
Section 10.03. No Remedy Exclusive
    31  
Section 10.04. Agreement to Pay Attorneys’ Fees and Expenses
    32  
Section 10.05. Waiver
    32  
Section 10.06. Appointment of Receiver
    32  
Section 10.07. Remedies Subject to Provisions of Law
    33  
Section 10.08. Waiver of Appraisement, Valuation, Stay, and Execution Laws
    33  
Section 10.09. Purchase of Property by Bondholder or Holder of Parity
Indebtedness
    33  
 
       
ARTICLE XI
 
       
PREPAYMENT OF THE LOAN
 
       
Section 11.01. General Option to Prepay the Loan
    34  
Section 11.02. Prepayment Credits
    34  
Section 11.03. Notice of Prepayment
    34  
Section 11.04. Use of Prepayment Moneys
    35  
 
       
ARTICLE XII
 
       
MISCELLANEOUS
 
       
Section 12.01. Notices
    35  
Section 12.02. Binding Effect
    35  
Section 12.03. Severability
    35  
Section 12.04. Amounts Remaining in Funds
    36  
Section 12.05. Amendments, Changes and Modifications
    36  
Section 12.06. Execution in Counterparts
    36  
Section 12.07. Governing Law
    36  
Section 12.08. Cancellation at Expiration of Term of Agreement
    36  
Section 12.09. Recording
    36  
Section 12.10. No Pecuniary Liability of the Authority
    36  
Section 12.11. Partial Release
    36  
Section 12.12. General Release
    37  
Section 12.13. Captions
    37  
Section 12.14. Payments Due on Non-Business Day
    37  
Section 12.15. Provision of General Application
    37  
 
       
EXHIBIT A COSTS OF THE PROJECT
       
EXHIBIT B PERMITTED EXCEPTIONS
       

iii 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Loan Agreement”), dated as of December 1, 2007,
by and between ADAIR COUNTY INDUSTRIAL AUTHORITY (the “Authority”), a public
trust organized and existing under the laws of the State of Oklahoma, for the
benefit of Adair County, Oklahoma, and ADVANCED ENVIRONMENTAL RECYCLING
TECHNOLOGIES, INC. (the “Company”), a corporation duly organized and existing
under the laws of the State of Delaware.
W I T N E S S E T H :
     WHEREAS, the Company requested that the Authority finance the cost of
certain solid waste recovery facilities located within Adair County, Oklahoma,
in accordance with this Loan Agreement; and
     WHEREAS, Title 60 Oklahoma Statutes 2001, Section 176 et seq., as amended
(the “Act”), authorizes the Authority to finance such costs; and
     WHEREAS, in order to finance such costs, the Authority issued its Adair
County Industrial Authority Solid Waste Recovery Facilities Revenue Bonds
(Advanced Environmental Recycling Technologies, Inc. Project) Series 2007 (the
“Bonds”) pursuant to and secured by an Indenture of Trust, dated as of
December 1, 2007 (the “Indenture”), between the Authority and Bank of Oklahoma,
N.A., as trustee (the “Trustee”); and
     WHEREAS, the rights of the Authority in the Loan Agreement are hereby
assigned by the Authority to the Trustee pursuant to the Indenture; and
     WHEREAS, the Authority proposes to loan to the Company and the Company
desires to borrow from the Authority the proceeds of the Bonds upon the terms
and conditions hereinafter in this Loan Agreement set forth.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, the parties hereto formally covenant, agree and
bind themselves as follows:
ARTICLE I
DEFINITIONS
     All terms not defined herein shall have the meanings assigned to such terms
in Article I of the Indenture.

 



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 2.01. Representations, Warranties and Covenants by the Authority.
The Authority represents, covenants and warrants for the benefit of the Company,
the Trustee and the Bondholders that:
     (a) the Authority is a public trust duly organized and existing under the
laws of the State of Oklahoma for the benefit of Adair County, Oklahoma, is
authorized pursuant to the Act to enter into the transactions contemplated by
this Loan Agreement and the Indenture and to carry out its obligations hereunder
and thereunder, and has duly authorized the execution and delivery of this Loan
Agreement and the Indenture;
     (b) consistent with the understanding between the Authority and the
Company, the Authority will loan the Company the proceeds of the Bonds to
provide for the financing of the Project;
     (c) the Authority hereby finds that the financing of the Project is in the
public interest;
     (d) to finance the Project, the Authority will issue the Bonds in the
aggregate principal amount of $13,515,000. The Bonds shall mature, bear
interest, be subject to redemption prior to maturity, be secured and have such
other terms and conditions as are set forth in the Indenture;
     (e) neither the execution and delivery of this Loan Agreement or the
Indenture, the consummation of the transactions contemplated hereby or thereby
nor the fulfillment of or compliance with the terms and conditions of this Loan
Agreement or the Indenture conflicts with or results in a breach of any of the
terms, conditions or provisions of any restriction or any agreement or
instrument to which the Authority is now a party or by which it is bound or
constitutes a default under any of the foregoing or results in the creation or
imposition of any prohibited lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of the Authority under the terms
of any instrument or agreement;
     (f) the Authority hereby acknowledges the Company’s estimate of the total
Cost of the Project set forth in Exhibit A hereto;
     (g) the Bonds are to be issued under and secured by the Indenture pursuant
to which certain of the Authority’s interest in this Loan Agreement will be
pledged and assigned to the Trustee as security for payment of the principal of,
premium, if any, and interest on the Bonds; and
     (h) the issuance of the Bonds was approved by the governmental unit on
behalf of which the Bonds were issued, Adair County, Oklahoma, by the applicable
elected representatives thereof, the Board of County Commissioners of Adair
County, Oklahoma, after a public hearing following reasonable public notice.

2



--------------------------------------------------------------------------------



 



     Section 2.02. Representations, Warranties and Covenants by the Company. The
Company represents, warrants and covenants for the benefit of the Authority, the
Trustee and the Bondholders, that:
     (a) the Company is a corporation duly organized and in good standing under
the laws of the State of Delaware, is authorized by the laws of each state where
its facilities are located to own, provide and operate the applicable
facilities, has power to enter into and to perform and observe the covenants and
agreements on its part contained in this Loan Agreement and the Tax Certificates
and by proper action has duly authorized the execution and delivery of this Loan
Agreement, the Watts Mortgage, the Springdale Mortgage, the Lowell Mortgage, the
Junction Deed of Trust, the Weyerhaeuser Assignment Agreement, the Patent and
Trademark Security Agreement and the Tax Certificates;
     (b) neither the execution and delivery of this Loan Agreement and the Tax
Certificates, the consummation of the transactions contemplated hereby or
thereby nor the fulfillment of or compliance with the terms and conditions of
this Loan Agreement and the Tax Certificates violates any law or conflicts with
or results in a breach of any of the terms, conditions or provisions of any
restriction or any agreement or instrument to which the Company is now a party
or by which it is bound or constitutes a default under any of the foregoing or
results in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of the Company under the
terms of any instrument or agreement except for the Indenture and other
Permitted Liens;
     (c) the total Cost of the Project is hereby determined to be not less than
$13,515,000 and the financing of such cost by the Authority will assist the
Company in providing recycling and manufacturing facilities;
     (d) the Company intends to operate or to cause its facilities to be
operated and to use the Improvements in connection therewith to the expiration
of the term of this Loan Agreement pursuant to the Act;
     (e) as of the date of this Loan Agreement, there is no litigation or legal
or governmental action, proceeding, inquiry or investigation pending or
threatened by governmental authority or to which the Company is a party or of
which any property of the Company is subject, which would, if determined
adversely to the Company, materially adversely affect the transactions
contemplated hereby;
     (f) the Company has or shall have good and marketable title to the
Springdale Property, the Lowell Property and the Junction Property and a valid
leasehold interest in the Watts Property, free from all encumbrances except
Permitted Liens and such title shall remain in the Company so long as the Bonds
remain Outstanding, except as otherwise provided herein;
     (g) the Company has obtained, or will obtain on or before the date required
therefor, all licenses, authorizations, permits and approvals from applicable
local, state

3



--------------------------------------------------------------------------------



 



and federal governmental agencies necessary to construct the Improvements and to
operate the Improvements as plastic waste reclamation and recycling facilities
contemplated by this Loan Agreement. The Company knows of no reasons that such
licenses, authorizations, permits and approvals will not be issued or issued in
a timely manner;
     (h) the Company is in possession of Phase One Environmental Assessments
which were performed on the Springdale Property, the Lowell Property, the
Junction Property and the Watts Property, and such assessments have not revealed
any contamination of the Springdale Property, the Lowell Property, the Junction
Property or the Watts Property or any violation of any rules or regulations of
the Environmental Protection Agency or any other environmental protection rule
or regulation of any federal, state or local agency;
     (i) no improvements located or to be located in the building set-back shown
on the ALTA/ATSM Land Title Surveys prepared with respect to the Springdale
Property, the Lowell Property, the Junction Property or the Watts Property are
used or shall be used in the business operations of the Company.
     Section 2.03. Environmental Representations and Covenants. Except as may be
described in (i) the Phase I Environmental Site Assessment dated September 2003,
prepared by ENVIRON International Corporation with respect to the Springdale
Property, or (ii) the Phase I Environmental Site Assessment dated
September 2003, prepared by ENVIRON International Corporation with respect to
the Junction Property, or (iii) the limited environmental review dated
September 12, 2003, prepared by ENVIRON International Corporation with respect
to the Lowell Property, or (iv) the Phase I Environmental Site Assessment
Report, dated October 1, 2002, prepared by B&F Engineering, Inc., with respect
to the Lowell Property or (iv)  the Phase I Environmental Site Assessment dated
October 25, 2007, prepared by Terracon Consultants, Inc. with respect to the
Watts Property, neither the Company nor, to the Company’s knowledge, any other
Person has ever caused or permitted any Hazardous Material to be placed, held,
located or disposed of on, under or at the Springdale Property, the Lowell
Property, the Junction Property or the Watts Property or any part thereof except
in compliance with Environmental Laws. The Company hereby warrants and
represents that, to the best of its knowledge, it has complied and, in the
future, will comply in all material respects with all applicable Environmental
Laws. None of the Springdale Property, the Lowell Property, the Junction
Property or the Watts Property has previously contained, and none of such
properties now contain, any underground storage tanks (other than in compliance
with all applicable Environmental Laws) and none has ever been used by the
Company or by any other Person as a temporary or permanent storage or disposal
site for any Hazardous Material. The Company has delivered to the Trustee all
environmental reports, studies, audits and other data and information in the
possession or control of the Company relating to the Springdale Property, the
Lowell Property, the Junction Property or the Watts Property.
     If the Authority or the Trustee reasonably suspects that any violation of
the Environmental Laws is occurring involving the Springdale Property, the
Lowell Property, the Junction Property or the Watts Property, or if an Event of
Default shall have occurred and be continuing which, with the passage of time or
the giving of notice, or both, would constitute an

4



--------------------------------------------------------------------------------



 



Event of Default, the Authority and the Trustee shall have the right, but no
obligation, to conduct any tests or inspections of the Springdale Property, the
Lowell Property, the Junction Property and the Watts Property at the Company’s
expense (including, without limitation, soil and other tests, borings, sampling
and monitoring) in order to determine compliance with Environmental Laws or the
presence thereon or therein of Hazardous Material and to have access to the
Springdale Property, the Lowell Property, the Junction Property and the Watts
Property for such purposes.
ARTICLE III
SECURITY PROVISIONS: TERM OF THE LOAN AGREEMENT
     Section 3.01. Security Provisions. In order to secure the payment of the
Bonds and Parity Indebtedness, on a pro rata basis, and payment of all sums
advanced under this Loan Agreement, including advances which may be made in the
future and to secure the performance by the Company of all the covenants
expressed or implied by this Loan Agreement (a) the Company does hereby grant,
bargain, sell, convey and mortgage unto the Authority (for the benefit of the
Bondholders and holders of Parity Indebtedness, pro rata) its interest in the
real property described in the Watts Mortgage (the “Site”) and the improvements
located or to be constructed thereon (the “Improvements,” and together with the
Site, the “Watts Property”), the Springdale Mortgage, the Lowell Mortgage and
the Junction Deed of Trust and any fixtures or appurtenances now or hereafter
erected thereon; together with all rents and leases, profits, royalties,
minerals, geothermal resources, oil and gas rights and profits, easements and
access rights, now owned or hereafter acquired by the Company, used, belonging
to, or in any way connected with the Watts Property, the Springdale Property,
the Lowell Property or the Junction Property, all of which are declared to be a
part of said Watts Property, Springdale Property, Lowell Property or Junction
Property, as applicable, and all the rights, privileges, benefits, hereditaments
and appurtenances in any way belonging, incidental or appertaining to said Watts
Property, Springdale Property, Lowell Property or Junction Property (other than
equipment hereafter acquired), subject to Permitted Liens as described in
Section 8.10 hereof; and (b) the Company hereby pledges to and grants to the
Authority a present security interest, within the meaning of the Oklahoma
Uniform Commercial Code and to the extent permitted by law; in (i) the Pledged
Revenues; (ii) all of its right, title and interest, if any, in the Funds (other
than the Rebate Fund); (iii) any trust accounts referred to in this Loan
Agreement or in the Indenture; (iv) all tangible personal property, furniture,
machinery and equipment of the Company, now owned by the Company and located on
the Springdale Property, the Lowell Property, the Junction Property or the Watts
Property (the “Equipment”); and (v) inventory of the Company located on the
Springdale Property, the Lowell Property, the Junction Property or the Watts
Property, in each case subject to Permitted Liens and subject to liens and
security interests of record as of the date of execution hereof, excluding from
such pledge and security interest all patents, trademarks, copyrights, licenses
and similar proprietary rights of the Company now owned or hereafter acquired,
to the extent the same constitute “collateral” within the meaning of
Section 3.03 hereof.
     This pledge shall be valid and binding from and after the date of the first
delivery of any of the Bonds. To the extent any assets pledged pursuant to this
Loan Agreement consist of rights of action or personal property, this Loan
Agreement constitutes a security agreement and

5



--------------------------------------------------------------------------------



 



financing statement and is intended when recorded to create a perfected security
interest in such assets in favor of the Authority. The Company shall file
financing statements from time to time relating to this Loan Agreement in such
manner and at such places as may be required by law fully to protect the
security of the Bondholders and the right, title and interest of the Trustee in
and to the Trust Estate or any part thereof.
     Notwithstanding the foregoing, the Company shall be entitled to pledge any
accounts receivable, raw materials and inventory, on a basis senior to the
pledge herein provided, to secure the payment of Indebtedness in the form of a
revolving credit or similar agreement in a maximum principal amount up to
$25,000,000.
     In addition, the Company shall be entitled to pledge purchase order
receipts from Approved Purchasers and to pledge inventory with respect thereto
on a basis senior to the pledge herein provided, to secure the payment of
Indebtedness in a maximum principal amount equal to 95% of the principal amount
of such purchase orders. The terms of such Indebtedness shall require that the
principal balance of such indebtedness be reduced to $0 for a period of not less
than three consecutive business days annually.
     The Trustee, as assignee of the Authority pursuant to the Indenture, will
execute such subordination or similar agreements as reasonably requested by the
Company with respect to any such accounts receivable, purchase order receipts
and inventory pledge. In the event the Company is unable, following a reasonable
good faith effort, as certified to the Trustee, to obtain a commitment from a
lending institution to provide either such credit arrangements, the Company may
submit revised proposed lending terms to the holders of the Bonds requesting a
consent to such terms, which consent shall not be unreasonably withheld.
     Section 3.02. Term. This Loan Agreement shall remain in full force and
effect from the date of delivery hereof until such time as all of the Bonds and
Parity Indebtedness shall have been fully paid or provision is made for such
payment pursuant to the Indenture and all reasonable and necessary fees and
expenses of the Trustee accrued and to accrue through final payment of the Bonds
and Parity Indebtedness, all fees and expenses of the Authority accrued and to
accrue through final payment of the Bonds and Parity Indebtedness and all other
liabilities of the Company accrued and to accrue through final payment of the
Bonds and Parity Indebtedness under this Loan Agreement and the Indenture have
been paid or provision is made for such payments pursuant to the Indenture.
     Section 3.03. Patent Security. Simultaneously with the execution hereof,
the Company shall execute and deliver a Patent and Trademark Security Agreement
to the Trustee (for the benefit of the holders of the Bonds and holders of
Parity Indebtedness), the provisions of which shall control all security and
other interests of the Trustee in “collateral,” as therein defined, to the
extent the same shall be inconsistent with the terms hereof or of the Springdale
Mortgage, Lowell Mortgage, Junction Deed of Trust or Watts Mortgage.
     Section 3.04. Deposit of Pledged Revenues: Control Agreement. The Company
covenants and agrees that it shall deposit or cause to be deposited no later
than the Business Day following receipt of such Pledged Revenues all Pledged
Revenues in the Deposit Account pursuant to the terms of the Deposit Account
Control Agreement. The Company covenants and

6



--------------------------------------------------------------------------------



 



agrees to maintain or cause to be maintained the Deposit Account while the Bonds
are Outstanding. The Company covenants and agrees to execute any substitute or
replacement control agreements with respect to the Pledged Revenues. The Company
hereby consents to the filing of UCC financing statements and shall execute and
cause to be sent to the Depository Bank a notice of the security interest
granted hereunder and shall execute and deliver such other documents (including,
but not limited to, continuation statements and control agreements) as may be
necessary or reasonably requested by the Trustee or the Authority in order to
perfect and maintain as perfected such security interest or give public notice
thereof. Amounts on deposit in the Deposit Account shall be applied pursuant to
the Deposit Account Control Agreement and when transferred to the Trustee shall
be applied by the Trustee in accordance with the Indenture. Amounts in the
Deposit Account may be used and withdrawn by the Company and the Trustee as
provided in the Deposit Account Control Agreement, the Indenture and herein;
provided, however, that in the event of a conflict among such documents, the
Indenture shall be deemed the controlling instrument. The Deposit Account
Control Agreement shall provide that immediately following receipt of a written
notice that an Event of Default under the Indenture has occurred, the Trustee
shall direct the Depository Bank to withhold disbursements of Pledged Revenues
to the Company or its designees and to transfer the Deposit Account and the
collateral held therein to the name and credit of the Trustee upon demand
thereof; provided, the Trustee shall continue to be bound by the Indenture and
the Deposit Account Control Agreement. Following an Event of Default under the
Indenture, all Pledged Revenues shall be disbursed by the Depository Bank to the
Trustee for application as may be directed by the Trustee. The Trustee also
shall be entitled to and shall take all steps, actions and proceedings following
an Event of Default under the Indenture reasonably necessary in its judgment to
enforce all of the rights of the Authority which have been assigned to the
Trustee and all of the obligations of the Company under this Loan Agreement. The
Company shall execute and deliver all instruments as may be required to
implement this Section. The Company further agrees that a failure to comply with
the terms of this Section shall cause irreparable harm to the Registered Owners
from time to time of the Bonds, and shall entitle the Trustee, as assignee of
the Authority, with or without notice to the Company, to take immediate action
to compel the specific performance of the obligations of the Company as provided
in this Section.
     Section 3.05. Assignment of Weyerhaeuser Agreement. Simultaneously with the
execution hereof, the Company shall execute and deliver to the Trustee the
Weyerhaeuser Assignment Agreement.
ARTICLE IV
FINANCING THE COST OF THE FACILITIES:
ISSUANCE OF THE SERIES 2007 BONDS
     Section 4.01. Agreement to Complete the Facilities. The Company agrees that
it will acquire, construct, improve and equip the Facilities described in
Exhibit A.
     Section 4.02. Agreement to Issue the Bonds; Application of Bond Proceeds.
In order to provide funds to make the Loan for payment of the Project, the
Authority will sell and cause

7



--------------------------------------------------------------------------------



 



to be delivered to the initial purchaser thereof the Bonds. Proceeds of the
Bonds shall be deposited in accordance with the Indenture, and invested as
provided in Section 6.01 of the Indenture.
     Section 4.03. Disbursements From the Project Fund. The Authority has, in
the Indenture, authorized and directed the Trustee to make payments from the
Project Fund to pay (or to reimburse the Company for the payment of) the Cost of
the Project, including costs related to the design, planning, acquisition,
construction, improvement, equipment and operation of the Facilities. Each such
payment of the Cost of the Project related thereto shall be made only upon
receipt by the Trustee of a requisition signed by the Company Representative
showing the payment to be necessary and reasonable and stating (a) the
requisition number; (b) the name and address of the person, firm or corporation
to whom payment is due or was made; (c) the amount to be paid or for which
reimbursement is sought; (d) that none of the items for which the payment or
reimbursement is proposed to be made has been the subject of any payment or
reimbursement theretofore made from the Project Fund; (e) the nature of each
item for which the payment or reimbursement is proposed to be made and in
connection with the Facilities described in Exhibit A, if applicable, that such
item is or was reasonable and necessary in connection with the design, planning,
acquisition, construction, improvement and equipping of the Facilities described
in Exhibit A, and in all cases is a proper Cost of the Project and a proper
charge against the Project Fund; and (f) that upon payment or reimbursement of
the amount requested in such requisition, the amount remaining in the Project
Fund, together with other legally available moneys of the Company will be
sufficient to pay the portion of the Cost of the Project relating to the design,
planning, acquisition, construction, improving and equipping of the Facilities
then unpaid. No disbursement requested in any requisition (other than with
respect to equipment or working capital) shall be made by the Trustee unless
there is attached to the requisition (i) lien waivers covering all work done
and/or materials furnished in connection with the Improvements relating to any
prior disbursement from the Project Fund for payment to contractors or
materialmen; and (ii) endorsements reflecting any title insurance increases. The
Trustee may, but shall be under no obligation, to review such lien waivers.
     Section 4.04. Obligation of the Parties to Cooperate in Furnishing
Documents to Trustee. The Company and the Authority agree to cooperate with each
other in furnishing to the Trustee the requisitions referred to in Section 4.03
hereof. Such obligation of the Authority shall not extend beyond the moneys in
the Project Fund available for payment under the terms of the Indenture.
     Section 4.05. Investment of Moneys. Any moneys held as a part of the Funds
shall be invested, reinvested and transferred to other Funds by the Trustee as
provided in Article VI of the Indenture.
     Section 4.06. Arbitrage and Tax Matters. The Company hereby covenants and
represents for the benefit of each owner of the Bonds and the Authority that it
will not make or permit any use of the proceeds of the Bonds or the moneys in
the Funds or take any other action which will cause the Bonds to be “arbitrage
bonds” within the meaning of Section 148 of the Code. The Company covenants that
it will comply with the applicable requirements of Section 148 of the Code so
long as any Bonds are Outstanding. The Company shall deliver to the Authority
certificates in such reasonable form as the Authority shall specify upon which
the

8



--------------------------------------------------------------------------------



 



Authority may rely in furnishing the certificates required by Section 6.02 of
the Indenture. The Company covenants and agrees to comply with the provisions of
the Tax Certificates.
     Section 4.07. Establishment of Completion Date. The Company agrees to
provide to the Trustee the certificate with respect to completion of the
Facilities on the Completion Date. The Company covenants that the acquisition,
construction, improvement and equipping of the Facilities described in Exhibit A
will be completed no later than December 31, 2008.
     Section 4.08. Completion of the Facilities if Project Fund Insufficient.
The Company acknowledges that the moneys in the Project Fund available for
payment of the Cost of the Project may not be sufficient to pay the cost thereof
in full, and agrees to complete the Facilities and to pay that portion of the
cost of the Facilities in excess of the moneys available therefor in the Project
Fund from any moneys legally available for such purpose. The Authority does not
make any warranty, either express or implied, that the moneys which will be paid
into the Project Fund will be sufficient to pay all the cost of the Facilities.
The Company shall not be entitled as a result of paying a portion of the Cost of
the Project pursuant to this Section to any reimbursement therefor from the
Authority, the Trustee or from the owners of any Bonds, nor shall it be entitled
to any diminution in or postponement of the payments required to be paid under
this Loan Agreement.
     Section 4.09. Plans and Specifications. Any Improvements which have not yet
been completed shall be acquired, constructed, improved and equipped
substantially in accordance with the plans and specifications therefor and any
amendments thereto. A copy of all such plans and specifications for Improvements
not yet constructed shall be filed by the Company with the Trustee for
safekeeping but the Trustee shall be under no affirmative obligation to review
such plans and specifications. The Company may revise the plans and
specifications at any time prior to completion of the acquisition, construction,
improvement and equipping of the Facilities described in Exhibit A, provided
that (a) a Company Representative shall certify to the Trustee that the
Facilities described in Exhibit A in accordance with the revised plans and
specifications will constitute a project permitted pursuant to the Act; (b) such
Facilities when completed in accordance with the revised plans and
specifications will not be materially inconsistent with the description attached
as Exhibit A hereto; (c) the Company shall comply with the requirements of
clauses (a) and (b) of the following paragraph, and clause (e) if applicable,
evidence that the Company has sufficient funds to construct such Facilities.
     In addition, the Company may make revisions to the plans and specifications
which will cause the Facilities to be materially inconsistent with the
description attached hereto as Exhibit A so long as the Company has obtained the
prior written consent of a majority of the holders or Beneficial Owners of the
Bonds and has provided the following to the Trustee and the Authority:
     (a) a certificate of an Independent Architect stating the Facilities, after
completion in accordance with the revised plans and specifications, will
constitute a project permitted pursuant to the Act;
     (b) a construction budget and construction schedule for the completion of
the Improvements;

9



--------------------------------------------------------------------------------



 



     (c) an Opinion of Bond Counsel acceptable to the Authority to the effect
that such revisions will not adversely affect the validity of the Bonds or the
exclusion of interest on the Bonds from gross income for federal income tax
purposes;
     (d) a revised Exhibit A hereto; and
     (e) if applicable, evidence that the Company has sufficient funds to
complete such Facilities (from any source).
     Section 4.10. Surety Bonds; Company to Pursue Remedies Against Contractors
and Subcontractors and Their Sureties. The Company shall secure from each
contractor directly employed by the Company or from any subcontractor to such
contractor in connection with the acquisition, construction, improvement and
equipping of the Improvements under a contract or contracts totaling over
$50,000 payment and performance bonds executed by a responsible surety company
authorized to do business in the State of Oklahoma in a penal sum equal to the
entire amount to become payable. Each bond shall be conditioned on the
completion of the work under the contract with such general contractor in
accordance with the plans and specifications and upon the payment of all claims
of subcontractors and suppliers. A dual obligee rider in favor of the Authority
and the Trustee shall be obtained by the Company for each such bond obtained
prior to and after the date of the delivery of the Bonds. Each such bond shall
be delivered by the Company to the Trustee and the Authority, promptly upon
receipt thereof by the Company.
     In the event of a material default of any contractor or subcontractor under
any contract in connection with the acquisition, construction, improvement and
equipping of the Improvements or in the event of a material breach of warranty
with respect to any material, workmanship or performance guaranty, the Company
will promptly proceed to exhaust the remedies of the Company, the Authority and
the Trustee against the contractor, subcontractor or supplier in default and
against any surety for the performance of such contract. The Company shall
advise the Authority and the Trustee of the steps it intends to take in
connection with any such default. Any amounts recovered by way of damages,
refunds, adjustments or otherwise in connection with the foregoing shall be paid
into the Project Fund, net of legal fees and other reasonable collection costs,
unless recovered after the Completion Date and full disposition of the Project
Fund in accordance with the Indenture, in which case such amounts shall first be
used to correct defects created by such default or breach of warranty or to
reimburse the Company for amounts paid by the Company to correct such defects
and, second, any excess shall be deposited in to the Bond Principal Fund.
ARTICLE V
OBLIGATIONS; PROVISIONS FOR PAYMENT
     Section 5.01. Loan Payments and Other Amounts Payable.
     (a) As repayment of the Loan, the Company shall deposit with the Trustee,
on the date of issuance of the Bonds, and thereafter not later than the
fifteenth day of each month, the Monthly Payment with respect to the following
calendar month, in accordance with the Indenture, which amounts shall be applied
to the payment of the Bonds at the

10



--------------------------------------------------------------------------------



 



times and in the manner provided in the Indenture. The Company shall be entitled
to credit with respect to such Monthly Payments for any transfers to the Bond
Principal Fund and Bond Interest Fund pursuant to Section 3.07(b) of the
Indenture.
     (b) Upon any acceleration of amounts due under the Loan Agreement, the
Company shall immediately pay as repayment of the Loan, for deposit in the Bond
Principal Fund, the Bond Interest Fund and the Reserve Fund, an amount which,
together with other moneys available under the Loan Agreement, is sufficient to
pay the entire principal of and interest on the Bonds.
     (c) On or before any redemption date (other than a sinking fund redemption
date) for which a notice of redemption has been given pursuant to the Indenture,
the Company shall pay as repayment of the Loan, for deposit in the Bond
Principal Fund, an amount which, together with other moneys available therefor
in the Bond Principal Fund (and, if all Bonds are called for redemption, the
Reserve Fund), is sufficient to pay the principal of and premium, if any, on the
Bonds called for optional or mandatory redemption and for deposit into the Bond
Interest Fund an amount of money which, together with other moneys available
therefor in the Bond Interest Fund, is sufficient to pay the unpaid interest
accrued to the redemption date on the Bonds called for optional or mandatory
redemption. If on any principal or interest payment date on the Bonds or the
date any other amounts are payable on the Bonds the amount held by the Trustee
in the Bond Principal Fund and the Bond Interest Fund is insufficient to make
the required payments of principal of, premium, if any, and interest on the
Bonds, the Company shall forthwith pay such deficiency as repayment of the Loan
for deposit in the Bond Principal Fund or the Bond Interest Fund, as the case
may be.
     (d) At the option of the Company Representative, so long as no Event of
Default has occurred or is occurring, to be exercised by delivery of a written
certificate to the Trustee and the Authority not less than 45 days next
preceding the applicable sinking fund redemption date, it may (i) deliver to the
Trustee for cancellation Bonds in an aggregate principal amount desired by the
Company Representative or (ii) specify a principal amount of such Bonds which
prior to said date have been redeemed (otherwise than through the operation of
the applicable sinking fund) and canceled by the Trustee and not theretofore
applied as a credit against the respective sinking fund redemption obligation.
Each such Bond so delivered or previously redeemed shall be credited by the
Trustee at 100% of the principal amount thereof against the obligation of the
Company on such respective sinking fund redemption date for Bonds and any excess
over such amounts shall be credited against future sinking fund redemption
obligations for such Bonds as directed by the Company Representative. In the
event the Company Representative shall avail itself of the provisions of
clause (i) of the first sentence of this paragraph, the certificate required by
the first sentence of this paragraph shall be accompanied by the Bonds to be
canceled.
     (e) The Company shall deposit the following amounts to the Reserve Fund:
     (i) on the date of issuance of the Bonds, $1,351,500 from proceeds of the
Bonds;

11



--------------------------------------------------------------------------------



 



     (ii) in the event any moneys in the Reserve Fund are transferred to the
Bond Principal Fund or the Bond Interest Fund pursuant to the Indenture, or to
the Rebate Fund pursuant to the Indenture, or in the event the valuation of the
amounts in the Reserve Fund required by the Indenture reveals there is an amount
less than the Reserve Requirement on deposit in the Reserve Fund, the Company
shall deposit, on the first day of each month following such transfer or
valuation, substantially equal monthly payments into the Reserve Fund to cause
the total amount in the Reserve Fund to equal the Reserve Requirement not later
than the next succeeding Interest Payment Date.
     (f) The Company agrees to pay to the Trustee and the Authority,
respectively, as an Operating Expense, the reasonable and necessary fees and
expenses of the Trustee and the Authority, respectively, including the
reasonable fees and other costs incurred for the services of any paying agent or
engineers, architects, attorneys, management consultants, accountants and other
consultants employed by the Trustee or the Authority to make examinations and
reports, provide services and render opinions required under the Loan Agreement
or the Indenture, plus the Company agrees to pay to the appropriate party the
fees and expenses of any Rebate Analyst, as and when the same become due, upon
submission of a statement therefor.
     (g) The Company agrees to pay to the Trustee as an Operating Expense all
amounts to be deposited to the Rebate Fund, as and when the same become due as
determined pursuant to the Indenture, to the extent there are no other amounts
available to make such deposits, and to cause the Trustee to apply such funds in
compliance with the terms of the Indenture.
     (h) The Company agrees to pay as an Operating Expense all costs and
expenses which may be incurred in connection with any removal or substitution of
the Trustee and the appointment of any successor trustee.
     Section 5.02. Payees of Payments. The payments provided for in
Sections 5.01(a), (b) and (c) hereof shall be paid in funds immediately
available in the Authority in which the designated office of the Trustee is
located directly to the Trustee for the account of the Authority and shall be
deposited as therein provided. The payments provided for in Section 5.01(e)
hereof shall be paid in funds immediately available in the Authority in which
the designated office of the Trustee is located directly to the Trustee for the
benefit of the Bondholders and shall be deposited in the Reserve Fund. The
payments to be made under Sections 5.01(d), (g) and (h) hereof shall be paid
directly to the payee for its own use.
     Section 5.03. Obligations of Company Hereunder Unconditional. The
obligations of the Company to make the payments required in Section 5.01 hereof
and to perform and observe the other agreements on its part contained herein
shall be absolute and unconditional. The Company (a) will not suspend or
discontinue, or permit the suspension or discontinuance of, any payments
provided for in Section 5.01 hereof; (b) will perform and observe all of its
other agreements contained in this Loan Agreement; and (c) except as provided in
Article XI hereof, will not terminate this Loan Agreement for any cause
including, without limiting the generality of the foregoing, failure to acquire,
construct, improve and equip the Improvements, any acts or

12



--------------------------------------------------------------------------------



 



circumstances that may constitute failure of consideration, eviction or
constructive eviction, destruction of or damage to its solid waste recovery
facilities, commercial frustration of purpose, or change in the tax or other
laws or administrative rulings of or administrative actions by the United States
of America or the State of Oklahoma or any political subdivision of either, any
failure of the Authority to perform and observe any agreement, whether express
or implied, or any duty, liability, or obligation arising out of or connected
with this Loan Agreement, whether express or implied, or any failure of the
Trustee to perform and observe any agreement, whether express or implied, or any
duty, liability or obligation arising out of or connected with the Indenture,
whether express or implied. Nothing contained in this Section shall be construed
to release the Authority from the performance of any agreements on its part
herein contained, and if the Authority shall fail to perform any such agreement,
the Company may institute such action against the Authority as the Company may
deem necessary to compel performance, provided that no such action shall violate
the agreements on the part of the Company contained herein. The Company may,
however, at its own cost and expense and in its own name or in the name of the
Authority, prosecute or defend any action or proceeding or take any other action
involving third persons which the Company deems reasonably necessary in order to
secure or protect its right of possession, occupancy and use of its solid waste
recovery facilities, and in such event the Authority hereby agrees to cooperate
fully with the Company (without expense to the Authority).
ARTICLE VI
MAINTENANCE AND INSURANCE
     Section 6.01. Maintenance and Modifications . The Company agrees that
during the term of this Loan Agreement its Property, Plant and Equipment shall
be operated and maintained in substantial compliance with all laws, building
codes, ordinances and regulations and zoning laws as shall be applicable to the
Property, Plant and Equipment. The Company agrees that during the term of this
Loan Agreement it will at its own expense (a) keep the Property, Plant and
Equipment in as reasonably safe condition as its operations permit; and (b) keep
the Property, Plant and Equipment in good repair and in good operating
condition, making from time to time all necessary repairs thereto (including
external and structural repairs) and renewals and replacements thereof. The
Company may also at its own expense, make from time to time any additions,
modifications or improvements to the Property, Plant and Equipment it may deem
desirable for its purposes that do not adversely affect the structural integrity
of any building or substantially reduce its value or impair the character of its
use permitted pursuant to the Act, provided that all such additions,
modifications, renovations, repairs and improvements made by the Company shall
become a part of the Property, Plant and Equipment; provided, however, that
nothing in this subsection shall prevent the Company from ceasing to operate any
immaterial portion of the Property, Plant and Equipment. The Company hereby
covenants and agrees that it shall not construct any improvements or install any
equipment on any portion of the Springdale Property, Lowell Property, Junction
Property or Watts Property located within a federally designated flood hazard
zone unless and until such property shall be insured against loss or damage by
flood in accordance with Section 6.02(a) hereof.

13



--------------------------------------------------------------------------------



 



     Section 6.02. Insurance.
     (a) Throughout the term of this Loan Agreement, the Company will keep the
Springdale Property, the Lowell Property, the Junction Property and the Watts
Property (or cause the Springdale Property, the Lowell Property, the Junction
Property and the Watts Property to be kept) continuously insured against such
risks as are customarily insured against with respect to property similar to the
Springdale Property, the Lowell Property, the Junction Property and the Watts
Property by businesses of like size and type, paying as the same becomes due all
premiums in respect thereto, including but not necessarily limited to:
     (i) insurance to the full insurable value of the Property, Plant and
Equipment of the Company as determined by the Company sufficient to prevent the
Company from being a co-issuer (and in no event less than the principal amount
of the Bonds Outstanding from time to time), against loss or damage by fire,
lightning and flood (if the Springdale Property, the Lowell Property, the
Junction Property or the Watts Property is located within a federally designated
flood hazard zone) and such other risks and matters, including without
limitation, rental loss, public liability and boiler insurance, with uniform
standard extended coverage endorsement limited only as may be provided in the
standard form of extended coverage endorsement at that time customarily used in
the state where such property is located, provided that the insurance required
by this subsection may contain a deductible provision and be in amounts which in
the opinion of an Insurance Consultant is normal and reasonable;
     (ii) general public liability insurance against claims for bodily injury,
death or property damage occurring on, in or about the Springdale Property, the
Lowell Property, the Junction Property and the Watts Property and the adjoining
streets, sidewalks and passageways, such insurance to afford protection of the
type and in an amount which in the opinion of an Insurance Consultant is normal
and reasonable with respect to bodily injury and property damage;
     (iii) rental or business interruption insurance against abatement of rent
resulting from fire or other casualty in an amount not less than $1,000,000,
with the proceeds from such rental or business interruption insurance being
payable to the Company and the Trustee, as their respective interest may appear;
     (iv) Worker’s Compensation Insurance as required by law; and
     (v) key-man insurance with respect to Joe Brooks, the Co-Chairman of the
Board of Directors of the Company, in the amount of $4 million and Douglas
Brooks, as the Vice President, in the amount of $2.5 million.
     (b) Anything herein to the contrary notwithstanding, a Significant
Bondholder may, by notice thereof in writing to the Company and the Trustee,
require additional insurance to be carried by the Company with respect to the
Springdale Property, the Lowell Property, the Junction Property and the Watts
Property beyond that expressly

14



--------------------------------------------------------------------------------



 



identified herein, with respect to such risks and in such coverage amounts and
other terms as in each case are reasonable and customary with respect to
property similar to the Springdale Property, the Lowell Property, the Junction
Property or the Watts Property, and the Company will obtain such insurance and
furnish to the Trustee and Significant Bondholder evidence thereof satisfactory
to the Trustee and Significant Bondholder. All policies of insurance shall be
issued by an insurer authorized to do business in the state where the respective
property is located having a rating of at least A:6 in Best’s Key Rating Guide.
Not later than 30 days prior to the expiration date of each of the insurance
policies, the Company will deliver to the Trustee satisfactory evidence of the
renewal of each of the policies. If at any time the Trustee is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, the Trustee will have the right without notice to the Company to take
such action as the Trustee deems necessary to protect its interest in the
Springdale Property, the Lowell Property, the Junction Property and the Watts
Property, including without limitation the obtaining of such insurance coverage
as the Trustee in its sole discretion deems appropriate, and all expenses
incurred by the Trustee in connection with such action or in obtaining such
insurance and keeping it in effect will be paid by the Company to the Trustee
upon demand; provided, however, that if that the Trustee takes any such action,
the Trustee shall give the Company notice of such action within five Business
Days thereof.
     (c) All of the insurance policies required pursuant to this Section 6.02
will (i) contain a standard noncontributory form of mortgage clause (in favor of
the Trustee and entitling the Trustee to collect any and all proceeds payable
under such insurance), as well as a standard waiver of subrogation endorsement,
and in the case of such liability policy, name the Trustee as an additional
insured, all to be in form and substance satisfactory to the Trustee;
(ii) provide, to the extent obtainable, that such policies may not be canceled
or amended to diminish the coverage thereunder without at least 30 days prior
written notice to the Trustee; and (iii) provide that no act, omission or
negligence of the Company, or its agents, servants or employees, or of any
tenant under any lease, which might otherwise result in a forfeiture of such
insurance or any part thereof, shall in any way affect the validity or
enforceability of such insurance insofar as the Trustee is concerned. The
Company will not carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under this
Section 6.02.
     The Company shall retain an Insurance Consultant to review the insurance
requirements of the Company at the date of issuance of the Bonds and from time
to time thereafter (but not less frequently than every two years) and to cause a
certificate to be delivered to the Trustee and to the Bondholders as to whether
the insurance being maintained is in compliance with the requirements of this
Section. If the Insurance Consultant makes recommendations for the increase of
any coverage, the Company shall increase or cause to be increased such coverage
in accordance with such recommendations, to the extent that the Governing Body
of the Company determines in good faith that such recommendations are in the
best interests of the Company. If the Insurance Consultant makes recommendations
for the decrease or elimination of any coverage, the Company may decrease or
eliminate such coverage in accordance with such recommendations, to the extent
that the Governing Body of the Company determines in good faith that such
recommendations are in the best interest of the Company.

15



--------------------------------------------------------------------------------



 



     Notwithstanding anything in this Section to the contrary, the Company shall
have the right, without giving rise to an Event of Default solely on such
account, (a) to maintain insurance coverage below that most recently recommended
by the Insurance Consultant, if the Company furnishes to the Trustee a report of
the Insurance Consultant to the effect that the insurance so provided affords
either the greatest amount of coverage available for the risk being insured
against at rates which in the judgment of the Insurance Consultant are
reasonable in connection with reasonable and appropriate risk management, or the
greatest amount of coverage necessary by reason of state or federal laws now or
hereafter in existence; or (b) to adopt alternative risk management programs
which the Insurance Consultant determines to be reasonable, including, without
limitation, to self-insure in whole or in part individually or in connection
with other institutions, to participate in programs of captive insurance
companies, to participate with other solid waste disposal and manufacturing
companies in mutual or other cooperative insurance or other risk management
programs, to participate in state or federal insurance programs, or to establish
or participate in other alternative risk management programs; all as may be
approved by the Insurance Consultant as reasonable and appropriate risk
management by the Company. If the Company shall be self-insured for any
coverage, the report of the Insurance Consultant mentioned above shall state
whether the anticipated funding of any self-insurance fund is actuarially sound,
and if not, the required funding to produce such result and such coverage shall
be reviewed by the Insurance Consultant not less frequently than annually.
Notwithstanding the other provisions of this Section, the Company shall not
self-insure (other than with respect to reasonable deductibles certified as such
in an Officer’s Certificate of the Company Representative) or otherwise
participate in programs described in clause (b) above with respect to any
insurance against loss or damage to the Property, Plant and Equipment by fire,
lightning, vandalism, malicious mischief or other casualty or with respect to
boiler insurance and provided further that, the Company shall not self-insure if
such self-insurance has a material adverse effect on reimbursement from any
third party payor unless its Governing Body shall have determined in good faith,
evidenced by a resolution of the Governing Body, that such self-insurance is in
the best interests of the Company and the Company has given prior notice of such
self-insurance to the Trustee and the Bondholders.
     The Company Representative shall deliver to the Trustee (a) upon execution
and delivery of this Loan Agreement, the originals or certified copies thereof
of all insurance policies (or certificates thereof) which the Company is
required to maintain pursuant to this Section, together with a Certificate of
the Company Representative that payment of all premiums then due thereon has
been made; (b) at least 30 days prior to the expiration of any such policies
evidence as to the renewal thereof, if then required by this Section or the
terms of such policies, and an Officer’s certificate of the Company
Representative that payment of all premiums then due with respect thereto has
been made; and (c) promptly upon request by the Trustee, but in any case within
90 days after the end of each calendar year, a certificate of the Company
Representative setting forth the particulars as to all insurance policies
maintained by the Company pursuant to this Section and certifying that such
insurance policies are in full force and effect, that such policies comply with
the provisions of this Section and that all premiums then due thereon have been
paid.

16



--------------------------------------------------------------------------------



 



ARTICLE VII
CASUALTY LOSS AND CONDEMNATION
     Section 7.01. Insurance and Condemnation Proceeds. In the event that damage
or destruction to the Springdale Property, the Lowell Property, the Junction
Property or the Watts Property or any portion thereof occurs such that claims
for loss do not exceed $100,000 or in the event title to or the temporary use of
the Springdale Property, the Lowell Property, the Junction Property or the Watts
Property, or any portion thereof, will be taken under the exercise of the power
of eminent domain and the Net Proceeds from any condemnation award are less than
$100,000, the Net Proceeds of insurance resulting from such claims or from any
such condemnation award will be paid to the Company and will be used for such
purposes as the Company, in its discretion, may deem appropriate. In the event
that any damage or destruction is such that claims for loss are between $100,000
and $1,000,000, both inclusive, or the Net Proceeds from any condemnation award
are between $100,000 and $1,000,000, both inclusive, the Net Proceeds of
insurance resulting from such claims or from any such condemnation award will be
paid to the Company and used by the Company with the consent of a Significant
Bondholder either to redeem Bonds or to repair, rebuild, restore or replace the
property. In the event that any damage or destruction is such that claims for
loss exceed $1,000,000, or the Net Proceeds from any condemnation award exceed
$1,000,000, the Net Proceeds of insurance resulting from such claims or from any
such condemnation award will be held by the Trustee, and the Company will elect
to have the Net Proceeds received applied to either the redemption of the Bonds
or to repair, rebuild, restore or replace the property. If the Company elects
the latter option, then the Net Proceeds will be paid by the Trustee from a
separate account, from time to time, upon evidence of the expenditures therefor,
upon receipt of a certificate of an Independent Architect. The Company may elect
to redeem less than all of the Bonds only if (a) the property damaged, destroyed
or condemned is not essential to the Company’s use or occupancy of the
Springdale Property, the Lowell Property, the Junction Property or the Watts
Property; (b) the Springdale Property, the Lowell Property, the Junction
Property or the Watts Property has been restored to a condition substantially
equivalent to their condition prior to such damage, destruction or condemnation;
or (c) suitable replacement property has been acquired for the Company’s
operations.
ARTICLE VIII
SPECIAL COVENANTS
     Section 8.01. No Warranty of Condition or Suitability by the Authority. The
Authority makes no warranty, either express or implied, as to the condition of
the Facilities, or that they will be suitable for the purposes or needs of the
Company.
     Section 8.02. Further Assurances. The Authority and the Company agree that
they will, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledge and delivered, such supplements hereto and such further
instruments as may reasonably be required for carrying out the intention of or
facilitating the performance of this Loan Agreement.

17



--------------------------------------------------------------------------------



 



     Section 8.03. Annual Audit. The Company will have the books and records of
the Company audited annually, and shall furnish within 120 days after the end of
each Fiscal Year to the Authority, the Notice Beneficial Owners, the Underwriter
and the Trustee a copy of the audit report certified by independent public
accountants.
     Section 8.04. Financial Statements; Annual. The Company agrees that it will
maintain proper books of records and accounts of its Property, Plant and
Equipment with full, true and correct entries of all of its dealings in
accordance with generally accepted accounting principles, and that it will
furnish to the Trustee, the Underwriter and Notice Beneficial Owners quarterly
financial statements within 45 days after the close of each such quarter,
including a statement of income in comparative form, to the extent practicable,
with the financial figures from the corresponding period in the preceding Fiscal
Year and a balance sheet as of the end of each such period and of the preceding
Fiscal Year.
     Section 8.05. Release and Indemnification Covenants. The Company agrees to
protect and defend the Authority, former, present and future council members,
officers, employees and other agents of the Authority and each person, if any,
who has the power, directly or indirectly, to direct or cause the direction of
the management or policies, now or hereafter, of the Authority and to protect
and defend the Trustee, its officers, employees and agents (collectively, the
“Indemnified Parties” and individually, the “Indemnified Party”) and further
agrees to indemnify and hold harmless the Indemnified Parties from and against
any and all liabilities, losses, damages, costs, expenses (including reasonable
attorneys’ fees and court costs, including those for post-judgment and appellate
proceedings), judgments, claims, demands, suits, actions or other proceedings of
whatsoever kind or nature (including, without limitation, those in any manner
directly or indirectly arising or resulting from, out of or in connection with
any injury to, or death of any person or and damage to property but excluding
those arising or resulting from any intentional misrepresentation or any willful
and wanton misconduct of the Indemnified Party or Indemnified Parties) in any
manner directly or indirectly (in any case, whether or not by the Company, or
its successors and assigns, or directly or indirectly through the agents,
contractors, employees, licensees or otherwise of the Company, or its successors
and assigns) by any person or entity whatsoever except the Authority or the
Trustee, arising or purportedly arising from this Loan Agreement, the Indenture,
the Bonds, Parity Indebtedness, the initial and any subsequent offers and sales
of the Bonds, the Tax Certificates or the transactions contemplated hereby and
thereby, the Project and the ownership or the operation by the Company of the
Property, Plant and Equipment the breach or violation of its or any material
inaccuracy or material omission in any agreement, covenant, representation or
warranty of the Company set forth herein or in any document delivered pursuant
hereto, the presence of any Hazardous Material or underground storage tanks on
or under the Property, Plant and Equipment or any escape, seepage, leakage,
spillage, discharge, emission or release of any Hazardous Material from the
Property, Plant and Equipment, any liens against the Property permitted under or
imposed by any Environmental Laws, or any violation or actual or asserted
liability or obligations of the Company under any Environmental Laws, regardless
of whether or not caused by, or within the control of, the Company, any actual
or asserted liability or obligations of the aforesaid Persons under any
Environmental Law relating to the Property, Plant and Equipment, regardless of
whether or not caused by, or within the control of, the Company or any action or
failure to act by an Indemnified Party or Indemnified Parties with respect to
any of the foregoing.

18



--------------------------------------------------------------------------------



 



     The Company releases the Authority and all former, present and future
council members, servants, officers, employees and other agents of the
Authority, and the Trustee from, agrees that the Authority and the Trustee and
all former, present and future directors, members, servants, officers, employees
and other agents of the Authority and the Trustee shall not be liable for, and
agrees to hold the Authority and all former, present and future directors,
members, servants, officers, employees and other agents of the Authority and the
Trustee harmless against, any expense or damages incurred because of any lawsuit
commenced as a result of action taken by the Authority, and the Trustee or their
former, present and future directors, members, servants, officers, employees or
other agents (except for any intentional misrepresentation or willful and wanton
misconduct of the aforesaid) with respect to this Loan Agreement, the Indenture,
the Bonds, Parity Indebtedness, the Tax Certificates, the Project or the
Property, Plant and Equipment and the Authority and the Trustee shall promptly
give written notice to the Company with respect thereto. All covenants,
stipulations, promises, agreements and obligations of the Authority contained
herein shall be deemed to be the covenants, stipulations, promises, agreements
and obligations of the Authority and not of any former, present or future
director, member, servant, officer, employee or other agent of the Authority in
his or her individual capacity, and no recourse shall be had for the payment of
the principal of, premium, if any, or interest on the Bonds or Parity
Indebtedness or for any claim based thereon or hereunder against any former,
present or future director, member, servant, officer, employee or other agent of
the Authority or any natural person executing the Bonds.
     The indemnification arising under this Section shall continue in full force
and effect notwithstanding the full payment of all obligations under this Loan
Agreement or the termination of this Loan Agreement for any reason.
     Section 8.06. Company Representative. Whenever, under the provisions of
this Loan Agreement, the Tax Certificates or the Indenture, the approval or
direction of the Company is required, or the Authority or the Trustee is
required to take some action at the request of the Company, such approval or
such request shall be made by the Company Representative unless otherwise
specified in this Loan Agreement, the Tax Certificates or the Indenture. The
Authority or the Trustee shall be authorized to act on any such approval or
request and the Company shall have no complaint against the Authority or the
Trustee as a result of any such action taken in accordance with such approval or
request. The execution of any document or certificate required under the
provisions of this Loan Agreement, the Tax Certificates or the Indenture by the
Company Representative shall be on behalf of the Company and shall not result in
any personal liability of such Company Representative.
     Section 8.07. Leases and Operating Contracts. The Company may lease (as
lessor) any part of the Property from which it derives revenues or contract for
the performance by others of operations or services on or in connection with the
Property from which it derives revenues, or any part thereof, for any lawful
purpose, provided that (a) the Trustee shall receive written notice of such
lease or contract if such lease or contract has a value in excess of $250,000 or
a duration longer than six months; (b) each such lease or contract shall not be
inconsistent with the provisions of the Indenture or this Loan Agreement;
(c) the Company shall remain fully obligated and responsible under this Loan
Agreement to the same extent as if such lease or contract had not been executed;
and (d) no such lease or operating contract shall adversely affect the validity
of the Bonds or Parity Indebtedness or the exclusion of interest on the Bonds
from

19



--------------------------------------------------------------------------------



 



gross income for federal and state income tax purposes. The Trustee shall
request the Company to deliver an opinion of Bond Counsel addressed to the
Trustee relating to the matters set forth in (d) if the Company enters into a
lease or operating contract covered by this Section 8.07.
     Section 8.08. No Default Certificate. Within 150 days after the end of each
Fiscal Year, the Company shall furnish to the Trustee a certificate of the
Company Representative stating that no Event of Default under Section 10.01
hereof has occurred and is continuing and that he has no knowledge of an event
which, with the passage of time or the giving of notice, or both, would
constitute an Event of Default under Section 10.01 hereof, respectively, or
describing any such Event of Default or event known to the Company.
     Section 8.09. [Intentionally Omitted].
     Section 8.10. Limitations on Creation of Liens.
     (a) The Company agrees that it will not create or suffer to be created or
permit the existence of any Lien on any tangible or intangible assets of the
Company mortgaged or pledged pursuant hereto or pursuant to the Watts Mortgage,
the Lowell Mortgage, the Junction Deed of Trust or the Springdale Mortgage,
other than Permitted Liens, as described in Section 8.10(b) hereof.
     (b) Permitted Liens shall consist of the following:
     (i) Liens arising by reason of good faith deposits with the Company in
connection with leases of real estate, bids or contracts (other than contracts
for the payment of money), deposits by the Company to secure public or statutory
obligations, or to secure or in lieu of surety, stay or appeal bonds. and
deposits as security for the payment of taxes or assessments or other similar
charges;
     (ii) any Lien arising by reason of deposits with, or the giving of any form
of security to, any governmental agency or any body created or approved by law
or governmental regulation for any purpose at any time as required by law or
governmental regulation as a condition to the transaction of any business or the
exercise of any privilege or license, or to enable the Company to maintain
self-insurance or to participate in any funds established to cover any insurance
losses or in connection with workers’ compensation, unemployment insurance,
pension or profit sharing plans or other social security, or to share in the
privileges or benefits required for companies participating in such
arrangements;
     (iii) any judgment lien against the Company so long as such judgment is
being contested in good faith and execution thereon is stayed and it will not
materially interfere with or materially impair the operations conducted on the
Property, Plant and Equipment;
     (iv) (A) rights reserved to or vested in any municipality or public
authority by the terms of any right, power, franchise, grant, license, permit or
provision of law, affecting its Property, Plant and Equipment; (B) any liens on
the Property, Plant and Equipment for taxes, assessments, levies, fees, water
and

20



--------------------------------------------------------------------------------



 



sewer rents, and other governmental and similar charges and any liens of
mechanics, materialmen, laborers, suppliers or vendors for work or services
performed or materials furnished in connection with the Property, Plant and
Equipment which are not due and payable or which are not delinquent or which, or
the amount or validity of which, are being contested and execution thereon is
stayed or, with respect to liens of mechanics, materialmen, laborers, suppliers
or vendors, have been due for less than 90 days; (C) easements, rights-of-way
servitude, restrictions, oil, gas or other mineral reservations and other minor
defects, encumbrances and irregularities in the title to the Property which in
the opinion of the Company Representative do not materially impair the use of
the Property, Plant and Equipment for its intended purpose or materially and
adversely affect the value thereof provided that the Company Representative
shall have given the Trustee written notice thereof at least 120 days before the
imposition of such Lien; (D) statutory landlord’s liens; and (E) all exceptions
shown on the policies of title insurance delivered pursuant to the Indenture;
     (v) any Lien securing Additional Indebtedness permitted hereby;
     (vi) any Lien permitted pursuant to Section 3.01 hereof;
     (vii) any Lien created by the Indenture or this Loan Agreement;
     (viii) any Lien described in Exhibit B hereto; and
     (ix) any Lien in favor of a creditor or a trustee on the proceeds of
Indebtedness and any earnings thereon prior to the application of such proceeds
and such earnings, and any Liens on trust funds established and held by a
trustee or creditor with respect to Indebtedness properly incurred.
     (c) Until such time as the lien filed by Advanced Control Solutions, Inc.
(“ACS”) on the Lowell Property, as evidenced by document number 2006-1433 of the
records of Benton County, Arkanas (the “ACS Lien”), has been released, the
Company shall maintain in favor or ACS a direct pay letter of credit issued by a
reputable a bank, a trust company or other financial institution in an amount of
at least $800,000 to secure its obligations with respect to the ACS Lien.
     Section 8.11. Limitations on Indebtedness. The Company may incur Additional
Indebtedness, if the Income Available for Debt Service for the two immediately
preceding Fiscal Years based on Audited Financial Statements is not less than
250% of the Long-Term Debt Service Requirements in such period, taking into
account the Loan and Indebtedness then Outstanding and the Additional
Indebtedness proposed to be incurred. Notwithstanding the foregoing, Commitment
Indebtedness and Nonrecourse Indebtedness may be incurred by the Company at any
time, without limit. In addition, the Company may incur Additional Indebtedness
secured by accounts receivable and inventory, and Additional Indebtedness with
respect to Approved Purchaser purchase orders, as provided in Section 3.01 of
this Loan Agreement.

21



--------------------------------------------------------------------------------



 



     Section 8.12. Subordinated Debt. Subordinated Debt shall include only
Indebtedness of the Company incurred pursuant to loan agreements, credit
agreements or similar arrangements (“Subordinate Loan Documents”) which contain
provisions substantially to the following effect:
     (a) Subordinated Debt shall, to the extent and in the manner hereinafter
set forth, be fully subordinated to the Superior Indebtedness as herein defined.
For all purposes of this Section the term “Superior Indebtedness” shall mean all
obligations of the Company arising under this Loan Agreement, the Springdale
Mortgage, the Lowell Mortgage, the Junction Deed of Trust or the Watts Mortgage
(the “Loan Documents”), as each may be supplemented and modified to the date
hereof, or as the same may hereafter from time to time be further supplemented
and modified and any other obligations secured by or evidencing, directly or
indirectly, obligations evidenced by such Loan Documents, including
post-petition interest.
     (b) No action or proceedings, judicial or otherwise (including without
limitation the commencement of or joinder in any bankruptcy or liquidation),
shall be instituted or pursued by the holder of any Subordinated Debt (together,
the “Subordinate Creditors”), nor shall such Subordinate Creditors take steps to
enforce other judgments or encumbrances on assets of the Company pledged to the
payment of the obligations of the Company arising under any Subordinate Loan
Document (an “Enforcement Action”), other than an action to compel specific
performance, and other than an action with respect to collateral pledged to the
payment of such Subordinated Debt and not pledged to the payment of the Superior
Indebtedness, unless all Bondholders shall have consented thereto, or the
Bondholders shall have been paid in full or provision therefor shall have been
made in accordance with the terms of the Indenture.
     (c) No payment on account of principal, premium, if any, sinking funds or
interest on Subordinated Debt shall be made, nor shall any property or assets
pledged to the payment of the obligations of the Company arising under any
Subordinate Loan Document, other than collateral pledged to the payment thereof
and not pledged to the payment of the Superior Indebtedness, be applied to the
payment or prepayment of Subordinated Debt, unless payment of all amounts then
due and payable for principal, premium, if any, sinking funds and interest on
Superior Indebtedness has been made or duly provided for in accordance with the
terms of the Loan Documents. No payment of principal of and interest on and
other amounts due under any Subordinate Loan Document may be made prior to full
payment of Superior Indebtedness, (other than payment derived with respect to
collateral pledged to the payment of Subordinated Debt and not pledged to the
payment of the Superior Indebtedness) if, at the time of such payment or
application or immediately after giving effect thereto, (i)  there shall exist
any default in the payment of principal, premium, if any, sinking funds or
interest with respect to the Bonds or any Superior Indebtedness; or (ii) there
shall have occurred an Event of Default (other than a default in the payment of
principal, premium, if any, sinking funds or interest) with respect to the Bonds
or any Superior Indebtedness permitting the Trustee to accelerate the maturity
thereof, and written notice of such occurrence shall have been given to the
Subordinate Creditors and such event of default shall not have been cured or
waived or shall not have ceased to exist.

22



--------------------------------------------------------------------------------



 



     (d) Upon (i) any acceleration of maturity of the principal amount due on
any Subordinated Debt; or (ii) any payment or distribution of any kind or
character, whether in cash, property or securities, upon any dissolution or
winding-up or total or partial liquidation, reorganization or arrangement of the
Company, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings, all principal, premium, if any, and interest
due or to become due upon the Bonds and all Superior Indebtedness shall first be
paid in full, or payment thereof provided for in accordance with the terms of
the Indenture, before any payment is made on account of the principal, premium,
if any, or interest on the Subordinated Debt (other than payment derived with
respect to collateral pledged to the payment of Subordinated Debt and not
pledged to the payment of the Superior Indebtedness), and upon any such
dissolution or winding-up or liquidation, reorganization or arrangement, any
payment or distribution of any kind or character, whether in cash, property or
securities, to which the holders of the Subordinated Debt would be entitled,
except for the provisions hereof, shall be paid by the Company, or by a
receiver, trustee in bankruptcy, liquidating trustee, agent or other Person
making such payment or distribution, to the Trustee to the extent necessary to
pay all Superior Indebtedness in full, before any payment or distribution is
made to the holders of the Subordinate Debt.
     (e) In the event that, in violation of any of the foregoing provisions, any
payment or distribution of any kind or character, whether in cash, property or
securities, shall be received by any Subordinate Creditor before all Bonds and
Superior Indebtedness is paid in full or provision for such payment in
accordance with the terms of the Indenture, such payment or distribution shall
be held in trust for the benefit of, and shall be paid over or delivered to the
Trustee for application to the payment of all Bonds remaining unpaid to the
extent necessary to pay all such Bonds in full in accordance with its terms.
     (f) Neither the Trustee nor any present or future holder of any Bonds shall
be prejudiced in any right to enforce subordination of the indebtedness
evidenced by the Subordinate Loan Documents by any act or failure to act on the
part of the Company or anyone in custody of its assets or property.
     (g) The foregoing subordination provisions shall be for the benefit of the
holders of Bonds and may be enforced by the Trustee against the holders of
Subordinate Indebtedness or any trustee therefor.
     The foregoing provisions are solely for the purpose of defining the
relative rights of the holders of Superior Indebtedness on the one hand and the
holders of the Subordinated Debt on the other hand, and nothing therein shall
impair, as between the Company and the holders of the Subordinate Indebtedness,
the obligation of the Company, which is unconditional and absolute, to pay to
the holders thereof the principal thereof, premium, if any, and interest thereon
in accordance with its terms, nor shall anything herein prevent the holders of
the Subordinated Debt or any trustee on their behalf from exercising all
remedies otherwise permitted by applicable law or thereunder upon default
thereunder, subject to the rights set forth above of the holders of Superior
Indebtedness to receive cash, property or securities otherwise payable or
deliverable to the holders of the Subordinate Indebtedness. Upon any payment or
distribution of assets of the

23



--------------------------------------------------------------------------------



 



Company of the character referred to in the fifth paragraph of the foregoing
provisions, the holders of Subordinate Indebtedness shall be entitled to rely
upon any order or decree of a court of competent jurisdiction in which such
dissolution, winding-up, liquidation, reorganization or arrangement proceedings
are pending, and upon a certificate of the receiver, trustee in bankruptcy,
liquidating trustee, agent or other person making any such payment or
distribution, delivered to the holders of Subordinate Indebtedness for the
purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of Subordinate Indebtedness and other indebtedness of
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to the foregoing
provisions. No holders of Subordinate Indebtedness shall be charged with
knowledge of the existence of any facts which would prohibit the making of any
payment of moneys to or by such holders of Subordinate Indebtedness, unless and
until the holders of Subordinate Indebtedness, as the case may be, have actual
notice or shall have received notice thereof from the Company, the Trustee or
one or more holders of Superior Indebtedness. The Company hereby covenants and
agrees in each case to provide such notice.
     Section 8.13. Parity Indebtedness. The Company covenants not to incur or
assume any Parity Indebtedness or Subordinated Indebtedness unless the Company
has received consent of the holders of 100% of the principal amount of the Bonds
Outstanding; provided, however, that the Indebtedness incurred by the Company in
connection with the City of Springdale, Arkansas Industrial Development
Refunding Revenue Bonds (Advanced Environmental Recycling Technologies Project)
Series 2008 shall be deemed Parity Indebtedness approved by the holders of the
Bonds. Upon issuance of Parity Indebtedness, such debt will be entitled to share
on a parity in all property and rights securing the Bonds, except the moneys in
the Funds, which shall secure only the Bonds.
     Unless otherwise consented to by the holders of 100% of the principal
amount of the Bonds Outstanding, all instruments creating or securing Parity
Indebtedness shall (a) provide that the Trustee shall have the sole power to
select remedies to be used to enforce rights against common security for the
Bonds and Parity Indebtedness, subject to the right of the owners of a majority
in aggregate principal amount of the sum of the Bonds and Parity Indebtedness
then Outstanding to direct remedies in the manner provided in the Indenture;
(b) provide that the holders of Parity Indebtedness or the trustee therefor
shall undertake such actions as may be requested by the Trustee that are
reasonably necessary to effectuate the purposes of clause (a); and (c) contain
cross default provisions with the Loan Agreement, the Indenture and all other
instruments creating Parity Indebtedness.
     All collateral given or to be given to secure Parity Indebtedness (other
than credit enhancement devices such as letters of credit, insurance or surety
bonds and other than reserve funds) shall also secure the obligations of the
Company under the Loan Agreement on a parity basis; and the instruments under
which any Parity Indebtedness is incurred shall contain provisions that all
Parity Indebtedness and the obligations of the Company under the Loan Agreement
shall be secured equally and ratably by all such security provided for any such
Parity Indebtedness. The Property, the Pledged Revenues and any other collateral
at any time given to secure the obligations of the Company under the Loan
Agreement (other than the Funds) shall likewise secure Parity Indebtedness, and
such shall be set forth and so provided in any instrument securing Parity
Indebtedness. No release by or permission from the Authority and the

24



--------------------------------------------------------------------------------



 



Trustee under the Loan Agreement shall be necessary (other than the Company’s
payment of any Trustee fees or any fees or expenses of the Trustee) to allow
such collateral to be pledged pursuant to any instrument relating to Parity
Indebtedness, so long as the conditions of the Loan Agreement are complied with.
     Section 8.14. Transfer of Assets. The Company agrees that it will not
Transfer assets without the consent of 100% of the owners of the Bonds, except
for Transfers of assets:
     (a) to any Person if prior to the sale, lease or other disposition there is
delivered to the Trustee an Officer’s Certificate of the Company Representative
stating that such assets have or will within the next 24 months become
inadequate, obsolete, worn out, unsuitable, unprofitable, undesirable or
unnecessary and the sale, lease, removal or other disposition thereof will not
impair the structural soundness, efficiency, or economic value of the remaining
assets of the Company;
     (b) to any Person provided there shall be delivered to the Trustee prior to
such Transfer a report of a Consultant to the effect that the assets being
transferred are not an integral part of the Property, Plant and Equipment; and
either:
     (i) an Officer’s Certificate (accompanied by the Audited Financial
Statements) certifying the Long-Term Debt Service Coverage Ratio, adjusted to
exclude the revenues and expenses derived from the assets proposed to be
disposed of, for the most recent Fiscal Year for which the Audited Financial
Statements are available and such Long-Term Debt Service Coverage Ratio is not
less than 2.00 and not less than 65% of what it would have been were such
Transfer not to take place; or
     (ii) the report of a Consultant to the effect that the forecasted Long-Term
Debt Service Coverage Ratio, taking such Transfer into account, for each of the
two Fiscal Years succeeding the date on which such Transfer is expected to
occur, and the Long-Term Debt Service Coverage Ratio for each such period is not
less than 2.00 and not less than 65% of what it would have been were such
Transfer not to take place, accompanied by a statement of the relevant
assumptions upon which such forecasts are based;
     (c) with respect to any Transfer of non-inventory assets, to any Person in
the ordinary course of business and on terms not less favorable to the Company
than arm’s length, but not to exceed $1,000,000 in aggregate proceeds in any
Fiscal Year unless otherwise consented to by a majority of the Bondholders;
     (d) with respect to any Transfer of inventory, to any Person in the
ordinary course of business;
     (e) to any Person if the aggregate Net Book Value of the assets transferred
pursuant to this clause in any five consecutive Fiscal Years, does not exceed 5%
of the Net Book Value of all assets of the Company as shown in the Audited
Financial Statements for the most recent Fiscal Year; or

25



--------------------------------------------------------------------------------



 



     (f) to any Person, if the Company shall determine to sell all or
substantially all of its assets, and (i) the Company exercises its option to
prepay the Loan; or (ii) the holders of 100% of the Bonds shall consent to such
transfer, all as provided in Section 8.15 hereof.
     Section 8.15. Consolidation, Merger, Sale or Conveyance. The Company
covenants that it will not merge or consolidate with, or sell or convey all or
substantially all of its assets to, any Person, unless (a) such merger,
consolidation or sale shall be consented to by the holders of 100% of the Bonds;
or (b) the Company shall elect to prepay the Loan and redeem the Bonds in
accordance with Section 5.01(b) of the Indenture. In case of any such
consolidation, merger, sale or conveyance and upon any such assumption by the
successor corporation, such successor corporation shall succeed to its
predecessor, with the same effect as if it had been named herein as such
predecessor.
     Section 8.16. Financial Covenants.
     (a) The Company shall calculate quarterly the Debt Service Coverage Ratio
for the prior four fiscal quarters, and shall provide a copy of such calculation
for such period to the Trustee and Notice Beneficial Owners at the time of
delivery of the quarterly financial statements delivered in accordance with
Section 8.04 hereof. If the Debt Service Coverage Ratio computation delivered at
the time of delivery of any such statement indicates that the Long-Term Debt
Service Coverage Ratio of the Company for such previous period shall be less
than 1.50 to 1.00 (and, beginning with the report with respect to the fiscal
quarter ending March 31, 2009, shall be less than 2.00 to 1.00), the Company
covenants to retain a Consultant at the expense of the Company, within 30 days,
to make recommendations to increase such Long-Term Debt Service Coverage Ratio
in the then-current Fiscal Year to such level or, if in the opinion of the
Consultant the attainment of such level is impracticable, to the highest level
attainable in such Fiscal Year. Any Consultant so retained shall be required to
submit such recommendations to the Trustee and the Notice Beneficial Owners
within 90 days after being so retained. The Company agrees that it will, to the
extent permitted by law, follow the recommendations of the Consultant. The
Company shall not be obligated to retain such a Consultant more often than once
during any 24-month period.
     (b) The Company covenants and agrees that it shall maintain a Current
Ratio, calculated as of the last day of each calendar quarter, of not less than
1.00 to 1.00. The Company shall provide a copy of such calculation to the
Trustee and Notice Beneficial Owners at the time of delivery of the quarterly
financial statements delivered in accordance with Section 8.04 hereof.
     (c) The Company covenants and agrees that it shall maintain a Debt to
Equity Ratio, calculated as of the last day of each Fiscal Year, of not more
than 3.00 to 1.00. The Company shall provide a copy of such calculation to the
Trustee and Notice Beneficial Owners at the time of delivery of the annual audit
delivered in accordance with Section 8.03 hereof.

26



--------------------------------------------------------------------------------



 



     (d) The Company covenants and agrees that not more than 20% of its accounts
payable (for the deferred purchase price of property or services) from time to
time incurred in the ordinary course of operations and activities shall be in
excess of 75 days past the invoice or billing date, or, if greater than 75 days,
are being contested in good faith by the Company.
     (e) The Company covenants and agrees that not more than 20% of its accounts
receivable (for the deferred purchase price of property or services) from time
to time shall be in excess of 90 days past the invoice or billing date,
excluding from such calculation (i) amounts being contested in good faith by the
obligated party, and (ii) amounts which the Company has determined, in good
faith, are not likely to be collected and are to be treated as losses in
accordance with generally accepted accounting principles.
     Section 8.17. Reporting Extensions. Notwithstanding the foregoing, in the
event the Company receives an extension of time with respect to any annual or
quarterly reports filed with the Securities and Exchange Commission pursuant to
Section 13 and Section 15(d) of the Securities Exchange Act of 1934, as amended,
the Company shall be entitled to the same extension for annual and quarterly
reports required to be filed under this Loan Agreement.
ARTICLE IX
ASSIGNMENT AND PLEDGING OF LOAN AGREEMENT; REDEMPTION OF
BONDS
     Section 9.01. Assignment by Company. This Loan Agreement may be assigned by
the Company with the prior written consent of the Bondholders subject to each of
the following conditions:
     (a) no assignment shall relieve the Company from primary liability for any
of its obligations hereunder, and in the event of any such assignment, the
Company shall continue to remain primarily liable for payment of the Loan
Payments, payments on Parity Indebtedness and other payments required to be made
under Section 5.01 hereof and for performance and observance of the other
covenants and agreements on its part herein provided;
     (b) no assignment shall impair the exclusion of interest on the Bonds from
gross income for federal income tax purposes;
     (c) the assignee shall assume in writing the obligations of the Company
hereunder to the extent of the interest assigned; and
     (d) the Company shall, within 30 days after the delivery thereof, furnish
or cause to be furnished to the Authority and the Trustee a true and complete
copy of each such assumption of obligations and assignment.
     Section 9.02. Assignment and Pledge by the Authority. The Authority shall
assign certain of its interests in and pledge certain of the moneys receivable
under this Loan Agreement

27



--------------------------------------------------------------------------------



 



to the Trustee pursuant to the Indenture as security for payment of the
principal of, premium, if any, and interest on the Bonds and Parity
Indebtedness. The Company hereby consents to such assignment and pledge.
     Section 9.03. Redemption of Bonds. Upon the agreement of the Company to
deposit moneys in the Bond Principal Fund and the Bond Interest Fund in an
amount sufficient to redeem Bonds subject to redemption, the Authority, at the
request of the Company Representative, shall forthwith take all reasonable steps
consistent with the Indenture and this Loan Agreement necessary under the
applicable redemption provisions of the Indenture to effect redemption of all or
part of the then Outstanding Bonds on the redemption date.
ARTICLE X
EVENTS OF DEFAULT AND REMEDIES
     Section 10.01. Events of Default Defined. The following shall be “events of
default” under this Loan Agreement and the term “event of default” shall mean
any one or more of the following events:
     (a) failure to pay the Loan Payments required to be paid under
Section 5.01(a) hereof for a period of 15 days after the time such Loan Payments
were required to be paid thereunder;
     (b) failure by the Company to observe and perform any covenant, condition
or agreement on its part to be observed or performed, other than as referred to
in Section 10.01(a) hereof, for a period of 30 days after written notice,
specifying such failure and requesting that it be remedied, shall have been
given to the Company by the Authority or the Trustee, provided, with respect to
any such failure covered by this clause (b) no event of default shall be deemed
to have occurred so long as a course of action adequate to remedy such failure
shall have been commenced within such 30-day period and shall thereafter be
diligently prosecuted to completion and the failure shall be remedied thereby;
provided, however, that failure to correct such default within 90 days after
receipt of such notice shall constitute an Event of Default;
     (c) any representation or warranty made by the Company hereunder or
otherwise in connection with the sale and delivery of the Bonds shall prove to
have been incorrect in any material respect on or as of the date of issuance of
the Bonds or the date of making such representation or warranty and cannot be
cured within 30 days after written notice by the Authority or the Trustee,
specifying such incorrect representation or warranty and requesting that it be
cured, provided no event of default shall be deemed to have occurred under this
subsection (c) so long as a course of action adequate to cure shall have been
commenced within such 30-day period and shall thereafter be diligently
prosecuted to completion and remedied thereby; provided, however, that failure
to correct such default within 90 days after receipt of such notice shall
constitute an Event of Default;

28



--------------------------------------------------------------------------------



 



     (d) an event of default shall have occurred under the Indenture or the Tax
Certificates or with respect to any Parity Indebtedness;
     (e) if the Company shall file a petition in bankruptcy or for
reorganization or for an arrangement pursuant to any present or future federal
bankruptcy act or under any similar federal or state law, or shall be
adjudicated a bankrupt or insolvent, or shall make an assignment for the benefit
of its creditors or shall admit in writing its inability to pay its debts
generally as they become due, or if a petition or answer proposing the
adjudication of the Company as a bankrupt or its reorganization under any
present or future federal bankruptcy act or any similar federal or state law
shall be filed in any court and such petition or answer shall not be discharged
or denied within 90 days after the filing thereof, or if a receiver, trustee or
liquidator of the Company or of all or substantially all of the assets of the
Company, or the Property, Plant and Equipment shall be appointed in any
proceeding brought against the Company and shall not be discharged within
90 day’s after such appointment or if the Company shall consent to or acquiesce
in such appointment if the estate or interest of the Company in the Property,
Plant and Equipment or any part thereof shall be levied upon or attached in any
proceeding and such process shall not be vacated, discharged or released within
60 days after such levy or attachment, or if the Property, Plant and Equipment
shall have been abandoned by the Company for a period of 30 consecutive days, or
if the Company shall be dissolved or liquidated (other than as a result of a
merger or consolidation of the Company into or with another entity under the
conditions permitting such actions contained in this Loan Agreement); and
     (f) a final judgment is entered against the Company which, together with
all unsatisfied final judgments against the Company, exceeds the sum of
$1,000,000 and which is not covered by insurance or adequate Company reserves
and such judgment shall remain unsatisfied or unstayed for a period of 90 days
after the entry thereof.
     The foregoing provisions of Section 10.01(b) hereof are subject to the
following limitations: If by reason of force majeure the Company is unable in
whole or in part to carry out its agreements herein contained, other than the
obligations on the part of the Company contained in Article V and in
Sections 4.07 and 8.05 hereof, the Company shall not be deemed in default during
the continuance of such inability so long as (a) the Company provides the
Bondholders written notice that an Event of Default has occurred by reason of
force majeure within 10 Business Days of the receipt of the notice of an Event
of Default from the Trustee, and (b) a majority of Bondholders consents to
implementation of Company’s plan to cure such Event of Default. The Company
agrees to promptly submit its plans for curing the Event of Default to the
Bondholders; provided that the settlement of strikes, lockouts and other
industrial disturbances shall be entirely within the discretion of the Company,
and the Company shall not be required to make settlement of strikes, lockouts or
other industrial disturbances by acceding to the demands of the opposing party
or parties when such course is in the reasonable judgment of the Company
unfavorable to the Company. The term “force majeure” as used herein shall mean
the following: acts of God; strikes, lockouts or other industrial disturbances;
acts of public enemies, insurrections; riots; epidemics; landslides; lightning;
earthquake; fire; hurricane; tornadoes; storms; floods; washouts; droughts;
arrests; restraint of government and people; civil disturbances; war,
explosions; or partial or entire failure of utilities.

29



--------------------------------------------------------------------------------



 



     Section 10.02. Remedies on Default. Whenever any event of default referred
to in Section 10.01 hereof shall have occurred and is continuing, the Authority,
or the Trustee, where so provided herein, may take any one or more of the
following remedial steps:
     (a) the Trustee (acting as assignee of the Authority), as and to the extent
provided in the Indenture, or the Authority (in the event of a failure of the
Trustee to act under this subsection), may, and, at the direction of holders of
25% of the aggregate principal amount of the Bonds Outstanding and Parity
Indebtedness, the Trustee shall, declare the Loan Payments payable hereunder for
the remainder of the term of this Loan Agreement to be immediately due and
payable, whereupon the same shall become due and payable;
     (b) the Trustee may, subject to indemnification as provided in the
Indenture, and, at the direction of holders of 25% of the aggregate principal
amount of the Bonds Outstanding and Parity Indebtedness, shall, take any action
permitted under the Indenture with respect to an Event of Default thereunder;
     (c) the Trustee (acting as assignee of the Authority) may foreclose on all
or any portion of the Property or any interest of the Company therein as and to
the extent permitted of a mortgagee by applicable laws and exercise all of the
rights and remedies of a secured party under the Uniform Commercial Code of the
applicable jurisdiction with respect thereto and to the tangible personal
property, furniture, machinery and equipment of the Company described in
Section 3.01;
     (d) the Trustee may foreclose on all or any portion of the Springdale
Property, the Lowell Property, the Junction Property and the Watts Property and
any interest of the Company therein as and to the extent permitted of a
mortgagee by the laws of the State of Arkansas, the State of Texas and the State
of Oklahoma, as applicable, and exercise all of the rights and remedies of a
secured party under the Uniform Commercial Code of the State of Arkansas, the
State of Texas and the State of Oklahoma, as applicable, with respect thereto;
     (e) the Trustee may take exercise any rights permitted pursuant to the
Patent and Trademark Security Agreement and the Weyerhaeuser Assignment
Agreement;
     (f) the Trustee (acting as assignee of the Authority) may realize upon the
security interest in the Pledged Revenues and exercise all of the rights and
remedies of a secured party under the Uniform Commercial Code of the applicable
jurisdiction with respect thereto; or
     (g) the Trustee (acting as assignee of the Authority), as and to the extent
provided in the Indenture, or the Authority (in the event of a failure of the
Trustee to act under this subsection) may take whatever action at law or in
equity as may appear necessary or desirable to collect the amounts then due and
thereafter to become due, or to enforce performance or observance of any
obligations, agreements or covenants of the Company under this Loan Agreement.

30



--------------------------------------------------------------------------------



 



     At any time after such a declaration of acceleration has been made, but
before the entry of a judgment or decree to enforce remedies under the Indenture
or this Loan Agreement, such declaration and its consequences shall be rescinded
and annulled (unless the Trustee is otherwise directed by the holders of a
majority of the principal amount of the Bonds Outstanding (excluding Bonds of
any series which are subordinate to any other Series of Bonds)) if:
     (i) there has been paid to or deposited with the Trustee, or provision
satisfactory to the Trustee has been made for the payment of a sum sufficient to
pay:
     (A) all sums reasonably paid or advanced by the Trustee (including
reasonable counsel fees and disbursements) under the Indenture or this Loan
Agreement and the reasonable compensation, expenses, disbursements and advances
of the Trustee (including reasonable counsel fees and disbursements);
     (B) all overdue installments of interest on the Bonds payable by the
Company with interest on such overdue interest at the rate of 1% per annum above
the interest borne by the Bonds during the 365 days prior to the date of such
payment;
     (C) the principal of any Bonds which have become due otherwise than by such
declaration of acceleration and accrued but unpaid interest thereon to the date
of payment of such Bonds payable by the Company at the rate or rates borne by
such Bonds;
     (D) the amounts required to be on deposit in the Reserve Fund in accordance
with the Indenture; and
     (E) all sums, including the reasonable fees and expenses of counsel,
reasonably paid or advanced by any Bondholder because of the Company’s default.
     (ii) All Events of Default of the Company, other than the nonpayment of the
principal of the Bonds, which have become due solely by such declaration of
acceleration, have been cured or waived as provided in the Indenture and this
Loan Agreement.
     In the event that the Company fails to make any payment required hereby,
the payment so in default shall continue as an obligation of the Company until
the amount in default shall have been fully paid. Any proceeds received by the
Authority or the Trustee from the exercise of any of the above remedies, after
reimbursement of any costs incurred by the Authority or the Trustee in
connection therewith, shall be applied by the Trustee in accordance with the
provisions of the Indenture.
     Section 10.03. No Remedy Exclusive. No remedy herein conferred upon or
reserved to the Authority or the Trustee is intended to be exclusive of any
other available remedy or

31



--------------------------------------------------------------------------------



 



remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Loan Agreement or now or
hereafter existing at law or in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
or power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Authority to exercise any remedy reserved to
it in this Article, it shall not be necessary to give any notice, other than
notice required herein or by applicable law. Such rights and remedies given the
Authority hereunder shall also extend to the Trustee and the owners of the
Bonds, subject to the Indenture.
     Section 10.04. Agreement to Pay Attorneys’ Fees and Expenses. In the event
the Company should default under any of the provisions of this Loan Agreement,
the Indenture or the Tax Certificates, and the Authority, any Significant
Bondholder or the Trustee should employ attorneys or incur other expenses for
the collection of Loan Payments or the enforcement of performance or observance
of any obligation or agreement on the part of the Company herein or in the Tax
Certificates or the Indenture, the Company agrees that it will within 30 days of
a request therefor pay to the Authority, any Significant Bondholder or the
Trustee, as the case may be, the reasonable fees of such attorneys and such
other reasonable expenses incurred by the Authority, any Significant Bondholder
or the Trustee. This Section shall continue in full force and effect,
notwithstanding the full payment of all obligations under this Loan Agreement or
the termination of this Loan Agreement for any reason.
     Section 10.05. Waiver. In the event any agreement contained in this Loan
Agreement should be breached by any party and thereafter waived by any other
party, such waiver shall be limited to the particular breach waived and shall
not be deemed to waive any other breach hereunder. In view of the assignment of
the Authority’s rights in and under this Loan Agreement to the Trustee under the
Indenture, the Authority shall have no power to waive any Event of Default
hereunder without the written consent of the Trustee. Notwithstanding the
foregoing, a waiver of an Event of Default under the Indenture or a rescission
of a declaration of acceleration of the Bonds and a rescission and annulment of
its consequences shall constitute a waiver of the corresponding event of default
under this Loan Agreement and a rescission and annulment of its consequences;
provided that no such waiver or rescission shall extend to or affect any
subsequent or other default hereunder or impair any right consequent thereon.
     Section 10.06. Appointment of Receiver. Upon the occurrence of any Event of
Default, unless the same shall have been waived as herein provided, the Trustee,
acting as assignee of the Authority, shall be entitled as a matter of right if
it shall so elect, without notice or demand (such notice being expressly waived
hereby), ex parte, (a) forthwith and without declaring the Bonds or Parity
Indebtedness to be due and payable; (b) after declaring the same to be due and
payable; or (c) upon the commencement of an action to enforce the specific
performance hereof or in aid thereof or upon the commencement of any other
judicial proceeding to enforce any right of the Trustee, the Bondholders or the
holders of Parity Indebtedness, to the appointment of a receiver or receivers of
any or all of the Springdale Property, the Lowell Property, the Junction
Property and the Watts Property with such powers as the court making such
appointment shall confer. The Company hereby consents and agrees, and will if
requested by the Trustee consent and agree at the time of application by the
Trustee for appointment of a receiver of the Springdale Property, the Lowell
Property, the Junction Property and the Watts

32



--------------------------------------------------------------------------------



 



Property, to the appointment of such receiver of the Springdale Property, the
Lowell Property, the Junction Property and the Watts Property and that such
receiver may be given, the right, power and authority, to the extent the same
may lawfully be given to take possession of and operate and deal with the
Springdale Property, the Lowell Property, the Junction Property and the Watts
Property and the revenues, profits and proceeds therefrom, with like effect as
the Company could do so, and to borrow money and issue evidences of indebtedness
as such receiver.
     Section 10.07. Remedies Subject to Provisions of Law. All rights, remedies
and powers provided by this Article may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Article are intended to be subject to all applicable
mandatory provisions of law which may be controlling and to be limited to the
extent necessary so that they will not render this instrument or the provisions
hereof invalid or unenforceable under the provisions of any applicable law.
     Section 10.08. Waiver of Appraisement, Valuation, Stay, and Execution Laws.
The Company agrees, to the extent permitted by law, that in the case of the
occurrence of an Event of Default, neither the Company nor anyone claiming
through or under it shall or will set up, claim or seek to take advantage of any
appraisement, valuation, stay or extension laws now or hereafter in force in
order to prevent or hinder the enforcement or foreclosure of the lien of this
Loan Agreement, or the absolute sale of the Springdale Property, the Lowell
Property, the Junction Property and the Watts Property, or any interest of the
Company therein, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and the Company for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may lawfully do so, the benefit of all such laws, and
any and all right to have the estates comprising the security intended to be
hereby created marshaled upon any foreclosure of the Lien hereof and agrees that
the Trustee or any court having jurisdiction to foreclose such Lien may sell the
Springdale Property, the Lowell Property, the Junction Property and the Watts
Property, or any interest of the Company therein as an entirety.
     Section 10.09. Purchase of Property by Bondholder or Holder of Parity
Indebtedness. Upon the occurrence of an Event of Default, the Lien and/or
security interest on the Springdale Property, the Lowell Property, the Junction
Property and the Watts Property created and vested by this Loan Agreement may be
foreclosed. If sold at public sale, any Bondholder, and holder of Parity
Indebtedness or the Trustee may bid for and purchase the Springdale Property,
the Lowell Property, the Junction Property or the Watts Property or any interest
of the Company therein and upon compliance with the terms of sale, may hold,
retain and possess and dispose of such Springdale Property, Lowell Property,
Junction Property or Watts Property or interest therein in his own absolute
right without further accountability; and any purchaser at any such sale may, if
permitted by law, after allowing for the proportion of the total purchase price
required to be paid in cash for the costs and expenses of the sale, compensation
and other charges, in paying purchase money, surrender Bonds or Parity
Indebtedness then Outstanding, as the case may be, in lieu of cash. Said Bonds
or Parity Indebtedness, in case the amount so payable thereon shall be less than
the amount due thereon, shall be returned to the holders thereof after being
properly stamped to show partial payment. If the Trustee shall acquire title to
the Springdale Property, the Lowell Property, the Junction Property and the
Watts Property or any interest of the Company therein as a result of any such

33



--------------------------------------------------------------------------------



 



foreclosure sale or any proceedings or transaction in lieu of foreclosure, the
Trustee may thereafter take any lawful action with respect to the Springdale
Property, the Lowell Property, the Junction Property and the Watts Property or
interest therein which it shall deem to be in the best interest of the holders
of the Bonds or Parity Indebtedness, including but not limited to: (a) the
enforcement of all rights and remedies set forth in the Indenture and the taking
of all other courses of action permitted herein; and (b) the sale of the
Springdale Property, the Lowell Property, the Junction Property and the Watts
Property or any interest therein, or any portion thereof.
ARTICLE XI
PREPAYMENT OF THE LOAN
     Section 11.01. General Option to Prepay the Loan. Subject to Section 11.03
hereof, the Company shall have and is hereby granted the option exercisable at
any time to prepay all or any portion of the Loan by depositing with the Trustee
an amount of money or Government Obligations described in Section 1(a) of the
definition of such term as set forth in Article I of the Indenture to the extent
permitted by Section 7.01 of the Indenture, the principal and interest on which,
when due, will be equal (giving effect to the credit, if any, provided by
Section 11.02 hereof) to an amount sufficient to pay the principal of (in
integral multiples of $100,000 and in multiples of $5,000 in excess thereof),
premium, if any, and interest on any portion of the Bonds then Outstanding under
the Indenture. The exercise of the option granted by this Section shall not be
cause for redemption of Bonds unless such redemption is permitted or required at
that time under the provisions of Article V of the Indenture, and the Company
Representative specifies the date for such redemption. In the event the Company
prepays all of the Loan pursuant to this Section (and the Bonds are defeased in
accordance with the Indenture) and pays all reasonable and necessary fees and
expenses of the Trustee accrued and to accrue through final payment or
redemption of the Bonds as a result of such prepayment and all of its
liabilities accrued and to accrue hereunder to the Authority through final
payment or redemption of the Bonds as a result of such prepayment, this Loan
Agreement shall terminate except for Sections 5.01 (f), 4.06 and 8.05 hereof.
The Authority and the Trustee may certify to the Company prior to payment all
expenses, fees and liabilities due for payment hereunder. Payment of moneys or
securities to the Trustee under this Section 11.01 shall be accompanied by an
Opinion of Bond Counsel to the effect that the application of such payment will
not adversely affect the tax-exempt status of the Bonds Outstanding.
     Section 11.02. Prepayment Credits. In the event of prepayment by the
Company of the Loan in whole the amounts then contained in the Funds related to
the Bonds shall be credited first to the Rebate Fund so that it shall be fully
funded for any required payment to the federal government therefrom, and then
against the Company’s prepayment obligation.
     Section 11.03. Notice of Prepayment. In order to exercise the option
granted by this Article, the Company shall give written notice to the Authority
and the Trustee which shall specify therein the date of making the prepayment,
which date shall be not less than 60 days nor more than 90 days from the date
the notice is mailed. In the case of any prepayment pursuant to this Article,
the Company Representative shall make arrangements with the Trustee for giving
the required notice of redemption of any Bonds to be redeemed.

34



--------------------------------------------------------------------------------



 



     Section 11.04. Use of Prepayment Moneys. By virtue of the assignment of the
rights of the Authority under this Loan Agreement to the Trustee, the Company
agrees to and shall pay any amount required to be paid by it under this
Article directly to the Trustee (other than amounts to be paid to the Authority
for its own account or as otherwise provided in Section 5.03 hereof). The
Trustee shall use the moneys so paid to it by the Company to pay the principal
of and interest on the Bonds on regularly scheduled payment or redemption dates.
ARTICLE XII
MISCELLANEOUS
     Section 12.01. Notices. All notices, certificates or other communications
hereunder shall be sufficiently given and shall be deemed given when mailed by
certified mail, return-receipt requested, postage prepaid, or dispatched by
telegram or telecopy (if confirmed promptly telephonically and in writing by the
sender of such facsimile and if receipt of such facsimile is confirmed in
writing by the intended recipient), addressed as follows:

         
 
  to the Authority:   Adair County Industrial Authority
 
      c/o Lloyd E. Cole, Jr., Esq.
 
      120 W. Division
 
      Stilwell, OK 74960
 
      Attention: Chairman
 
       
 
  to the Trustee:   Bank of Oklahoma, N.A.
 
      9520 North May Avenue, 2nd Floor
 
      Oklahoma City, OK 73120
 
      Telephone: (214) 346-3953
 
      Facsimile: (214) 987-8890
 
       
 
  to the Company:   Advanced Environmental Recycling Technologies, Inc.
 
      801 North Jefferson
 
      Springdale, AR 72764
 
      Telephone: (479) 750-1299
 
      Facsimile: (479) 750-1322

     The Authority, the Company, and the Trustee may, by notice hereunder,
designate any further or different addresses to which subsequent notices,
certificates or other communications shall be sent.
     Section 12.02. Binding Effect. This Loan Agreement shall inure to the
benefit of and shall be binding upon the Authority and the Company and their
respective successors and assigns, subject, however, to the limitations
contained in Sections 8.14, 9.01, 9.02 and 12.10 hereof.
     Section 12.03. Severability. In the event any provision of this Loan
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.

35



--------------------------------------------------------------------------------



 



     Section 12.04. Amounts Remaining in Funds. It is agreed by the parties
hereto that any amounts remaining in the Funds upon expiration of the term of
this Loan Agreement shall be paid by the Trustee as directed in writing by the
Company Representative as provided in the Indenture.
     Section 12.05. Amendments, Changes and Modifications. Except as otherwise
provided in this Loan Agreement or in the Indenture, this Loan Agreement may not
be amended, changed, modified, altered or terminated.
     Section 12.06. Execution in Counterparts. This Loan Agreement may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.
     Section 12.07. Governing Law. This Loan Agreement shall be governed and
construed in accordance with the laws of the State of Oklahoma.
     Section 12.08. Cancellation at Expiration of Term of Agreement. Upon the
expiration of the term of this Loan Agreement, the Authority shall deliver to
the Company any documents and take or cause the Trustee to take such actions as
may be necessary to evidence the termination of this Loan Agreement and the
discharge of the Lien hereof.
     Section 12.09. Recording. In accordance with the Indenture, the Company
shall cause the security interest in the Pledged Revenues, Funds, the Equipment
and trust accounts referred to in Section 3.01 hereof granted to the Authority,
the assignment of such security interest to the Trustee and the security
interest in this Loan Agreement granted to the Trustee to be perfected to the
extent permitted by law, including the filing of all financing statements. The
parties further agree that all necessary continuation statements shall be filed
by the Company within the time prescribed by applicable law and all other
appropriate actions will be taken in order to continue such security interests.
     Section 12.10. No Pecuniary Liability of the Authority. No provision,
covenant or agreement contained in this Loan Agreement, or any obligations
herein imposed upon the Authority, or the breach thereof, shall constitute an
indebtedness or liability of the Authority within the meaning of any Oklahoma
constitutional provision or statutory limitation or shall constitute or give
rise to a pecuniary liability of the Authority or any member, officer or agent
of the Authority or a charge against the Authority’s general credit. In making
the Loan, the Authority has not obligated itself except with respect to the
Trust Estate.
     Section 12.11. Partial Release. So long as no Event of Default shall have
occurred and be continuing under this Loan Agreement, whenever under the terms
of this Loan Agreement any portion of the Springdale Property, Lowell Property,
Junction Property, Watts Property or Equipment is permitted to be sold,
transferred, disposed of or released from the provisions of this Loan Agreement,
including releases in the event of condemnation of the Springdale Property,
Lowell Property, Junction Property, Watts Property or Equipment in accordance
with Article VII hereof, or Transfers permitted under Section 8.14 hereof, the
Trustee shall take all actions reasonably necessary to release that portion of
the Springdale Property, Lowell Property, Junction Property, Watts Property or
Equipment so sold, leased or disposed of from the Lien of

36



--------------------------------------------------------------------------------



 



this Loan Agreement. Any such release shall be requested of the Authority in
writing by the Company Representative and shall be accompanied by a description
of the Springdale Property, Lowell Property, Junction Property, Watts Property
or Equipment to be released, an amendment or supplement to the exhibits of this
Loan Agreement to the extent necessary to provide for such release, a plat or
improvement location survey of the remaining Springdale Property, Lowell
Property, Junction Property and Watts Property after the release by a registered
civil engineer or surveyor licensed in the state in which the applicable
Springdale Property, Lowell Property, Junction Property, Watts Property or
Equipment is located in accordance with the standard detail requirements for
land title surveys adopted by ALTA, and an Opinion of Counsel to the effect that
such release is permitted by the provisions of this Loan Agreement.
     Section 12.12. General Release. Upon payment of all sums secured by this
Loan Agreement and upon full performance hereof by the Company, the Trustee, as
assignee of the Authority, shall promptly, after written notice from the Company
Representative, execute and deliver to the Company a release of the Lien of this
Loan Agreement in form reasonably acceptable to the Trustee. The Company shall,
however, pay all costs and expenses in connection with the preparation, review,
recordation and execution of said release.
     Section 12.13. Captions. The captions and headings in this Loan Agreement
are for convenience only and in no way define, limit or describe the scope or
intent of any provisions or sections of this Loan Agreement.
     Section 12.14. Payments Due on Non-Business Day. If the date for making any
payment or the last date for performance of any act or the exercise of any
right, as provided in this Loan Agreement shall not be a Business Day, such
payment may be made or act performed or right exercised on the next succeeding
Business Day with the same force and effect as if done on the nominal date
provided in this Loan Agreement, except as otherwise expressly provided herein.
     Section 12.15. Provision of General Application. Any consent or approval of
the Authority required pursuant to this Loan Agreement shall be in writing and
shall not be unreasonably withheld.
[Remainder of page intentionally left blank]

37



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Authority and the Company have caused this Loan
Agreement to be executed in their respective corporate names and attested by
their duly authorized officers, all as of the date first above written.

            ADAIR COUNTY INDUSTRIAL
AUTHORITY
      By           Doyle Guthrie, Chairman                ADVANCED ENVIRONMENTAL
RECYCLING TECHNOLOGIES, INC.
      By           Joe Brooks, Chief Executive Officer             

38



--------------------------------------------------------------------------------



 



EXHIBIT A
COSTS OF THE PROJECT

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PERMITTED EXCEPTIONS

 